Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.664 Filed 06/26/20 Page 1 of 94
                             Jury Trial - Volume 2 - November 6, 2019            1


    1                         UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
    2                              SOUTHERN DIVISION

    3     United States of America,

    4                         Plaintiff,

    5     -v-                                        Case No. 19-20259

    6     Gemar Morgan,

    7                      Defendant.
         ____________________________________/
    8

    9                                     VOLUME TWO

   10                    BEFORE THE HONORABLE DAVID M. LAWSON
                             United States District Judge
   11                   Theodore Levin United States Courthouse
                             231 West Lafayette Boulevard
   12                              Detroit, Michigan
                                   November 6, 2019
   13

   14     APPEARANCES:

   15     FOR THE PLAINTIFF:       DAWN ISON
                                   ROBERT VAN WERT
   16                              United States Attorney's Office
                                   211 West Fort Street, Suite 2001
   17                              Detroit, Michigan 48226

   18     IN PRO PER:              GEMAR MORGAN

   19     FOR THE DEFENDANT        MARGARET    S. RABEN
          AS STANDBY COUNSEL:      Gurewitz    & Raben, PLC
   20                              333 West    Fort Street, Suite 1400
                                   Detroit,    Michigan 48226
   21

   22

   23

   24                  To Obtain a Certified Transcript Contact:
                        Rene L. Twedt, CSR-2907, RDR, CRR, CRC
   25                           www.transcriptorders.com



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.665 Filed 06/26/20 Page 2 of 94
                             Jury Trial - Volume 2 - November 6, 2019                   2


    1                               TABLE OF CONTENTS

    2    MATTER                                                                  PAGE

    3    DISCUSSION RE: EVIDENCE DEFENDANT WISHES TO PRESENT
         Argument By Defendant Morgan..............................                32
    4    Argument By Mr. Van Wert..................................                32
         Argument By Defendant Morgan..............................                32
    5    Argument By Ms. Raben.....................................                33
         Ruling By The Court.......................................                35
    6

    7    GOVERNMENT RESTS..........................................                37

    8

    9    DEFENDANT'S CASE-IN-CHIEF

   10    OFFERING OF SUPERVISED RELEASE PAPERWORK
         Argument By Defendant Morgan..............................                38
   11    Argument By Mr. Van Wert..................................                38
         Ruling By the Court.......................................                38
   12

   13    DEFENSE RESTS.............................................                38

   14    PRELIMINARY FINAL INSTRUCTIONS............................                39

   15    CLOSING ARGUMENTS
         Closing Argument By Mr. Van Wert..........................                57
   16    Closing Argument By Defendant Morgan......................                64
         Rebuttal Argument By Mr. Van Wert.........................                80
   17

   18    FINAL JURY INSTRUCTIONS...................................                81

   19    JURY VERDICT..............................................                90

   20

   21    CERTIFICATE OF COURT REPORTER.............................                94

   22

   23

   24

   25



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.666 Filed 06/26/20 Page 3 of 94
                             Jury Trial - Volume 2 - November 6, 2019            3


    1    Detroit, Michigan

    2    November 6, 2019

    3    11:56 a.m.

    4                                   *        *       *

    5               THE CLERK:     All right.        Good morning, counsel.

    6               The record should reflect that the parties and

    7     attorneys are present.       The jury is not present.

    8               Mr. Morgan, did you receive a copy of the proposed

    9     jury instructions?

   10               DEFENDANT MORGAN:        Yes.

   11               THE COURT:     Very well.        Have you gone over them?

   12               DEFENDANT MORGAN:        Yes.

   13               THE COURT:     Mr. Morgan, you should stand when you

   14     address the Court.

   15               DEFENDANT MORGAN:        Yes.

   16               THE COURT:     I'm going to review them with you and

   17     invite the Government also to speak up in the event you have

   18     objections.

   19               Mr. Morgan, on page -- actually, since you have to

   20     read that, go ahead and have a seat and we can do it that way.

   21               Have you been through pages 1 through 6?

   22               DEFENDANT MORGAN:        Yes.

   23               THE COURT:     Do you have any objections you would like

   24     to note for the record?

   25               DEFENDANT MORGAN:        Yes.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.667 Filed 06/26/20 Page 4 of 94
                             Jury Trial - Volume 2 - November 6, 2019             4


    1               THE COURT:     Go ahead.

    2               DEFENDANT MORGAN:        On page 3, paragraph 2, I have a

    3     few objections.

    4               THE COURT:     Go ahead.

    5               DEFENDANT MORGAN:        It look like the first sentence,

    6     the jury is not instructed on a decision as the word "decide"

    7     is mentioned.     And then, also, this prejudices the jury from

    8     properly deciding the case up under Federal Rules of Evidence

    9     403 and the Fourteenth Amendment.

   10               THE COURT:     I'm sorry, I'm not following you.        Are

   11     you looking at page 3?

   12               DEFENDANT MORGAN:        Yes.

   13               THE COURT:     Paragraph 2?

   14               DEFENDANT MORGAN:        Yes.

   15               THE COURT:     And what language are you pointing to?

   16               DEFENDANT MORGAN:        Where -- I'll just read it.

   17               THE COURT:     Go ahead.

   18               DEFENDANT MORGAN:        "Your duty is to take the law

   19     that I give you, apply it to the facts, and decide if the

   20     Government has proved the Defendant guilty beyond a reasonable

   21     doubt."

   22               That part where it say, prove the Defendant guilty

   23     as a reasonable doubt, I believe, is a violation of the

   24     Fourteenth Amendment and Federal Rules of Evidence 403, due to

   25     the fact that the jury is not instructed on a decision, as the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.668 Filed 06/26/20 Page 5 of 94
                             Jury Trial - Volume 2 - November 6, 2019               5


    1     word "decide" is mentioned.         And then it also prejudices the

    2     jury from properly deciding the case.

    3               THE COURT:     All right.       That objection is overruled.

    4               Do you have any other objections through page 6?

    5               DEFENDANT MORGAN:        Yeah.    I got some on the same page

    6     at the bottom.

    7               THE COURT:     Same page, number 3?

    8               DEFENDANT MORGAN:        Yes.

    9               THE COURT:     Okay.     Go ahead.

   10               DEFENDANT MORGAN:        The prejudice --

   11               THE COURT:     You have to just point me to some

   12     language first.

   13               DEFENDANT MORGAN:        Excuse me?

   14               THE COURT:     You have to point to the language you

   15     want to address.

   16               DEFENDANT MORGAN:        Oh, okay.     It say, "But if what

   17     they say is different from what I say, you must follow what

   18     I say.   What I say about the law controls."

   19               THE COURT:     That's in paragraph 3?

   20               DEFENDANT MORGAN:        Yes.

   21               THE COURT:     Okay.     And what about -- what's your

   22     objection to that?

   23               DEFENDANT MORGAN:        It prejudice the jury from

   24     deciding the case as they are instructed as a jury to uphold

   25     as their duty in the court in violation of the Fourteenth



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.669 Filed 06/26/20 Page 6 of 94
                             Jury Trial - Volume 2 - November 6, 2019                      6


    1     Amendment and Federal Rules of Evidence 403.

    2               THE COURT:     Okay.     That objection also is overruled.

    3               Do you have any other objections on page 3?

    4               DEFENDANT MORGAN:        No.

    5               THE COURT:     All right.      What about 4, 5, or 6?

    6               DEFENDANT MORGAN:        Page 4.

    7               THE COURT:     Okay.

    8               DEFENDANT MORGAN:        You must --

    9               THE COURT:     What paragraph number are you looking at?

   10               DEFENDANT MORGAN:        Paragraph 3, 4, and 5.

   11               THE COURT:     Okay.     Go ahead.     What's your objection?

   12               DEFENDANT MORGAN:        The objection to this is:          "You

   13     must find the Defendant not guilty unless the Government

   14     convince you beyond a reasonable -- reasonable doubt that he

   15     is guilty."

   16               Right here I put, this should be 2.                 This should have

   17     been, you know, the same phrase that should have been -- this

   18     should have been -- rephrased in 2 on page 3, because it gave

   19     the -- it give the jury a decision to decide from.

   20               THE COURT:     Well, that paragraph 3 on page 4 covers

   21     that and the jury will have to take the instructions as a

   22     whole, so that objection is overruled.

   23               DEFENDANT MORGAN:        Okay.

   24               THE COURT:     What else on page 4?

   25               DEFENDANT MORGAN:        Like the -- what's that, one,



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.670 Filed 06/26/20 Page 7 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 7


    1     two -- look like the third sentence in paragraph 4, this is

    2     confusing and a waste of time.            "Possible doubts or doubts

    3     based purely on" -- "purely on speculation are not reasonable

    4     doubts."

    5                I believe the definition of beyond a reasonable

    6     doubt, you know, clearly explains exactly, you know, what is

    7     required for the jury in case they need to return a guilty

    8     verdict, so I believe this violate Federal Rules of Evidence

    9     Rule 403 as confusing and a waste of time.

   10                THE COURT:    All right.

   11                DEFENDANT MORGAN:       Possible doubts.

   12                THE COURT:    Do you have a response to that?

   13                MR. VAN WERT:     Yes, your Honor.

   14                Quite frankly, this is the instruction based upon a

   15     pattern jury instruction that's given in every criminal case

   16     that I have been a part of.         I think it's proper and it

   17     correctly phrases the term, reasonable doubt.                 It properly

   18     instructs the jury and should be given.

   19                THE COURT:    All right.       The instruction does

   20     accurately state the law, and therefore, I will overrule the

   21     objection.

   22                Do you have any more objections with respect to

   23     page 4?

   24                DEFENDANT MORGAN:       Yes.    Number 5.

   25                THE COURT:    Okay.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.671 Filed 06/26/20 Page 8 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 8


    1                DEFENDANT MORGAN:       I mean, I'm sorry, paragraph 5.

    2                THE COURT:    Right.

    3                DEFENDANT MORGAN:       "Proof beyond a reasonable doubt

    4     means proof that is" -- "that is so convincing that you would

    5     not hesitate to rely and act on it in making the most

    6     important decision in your own lives."

    7                This is defined in number 4, paragraph number 4,

    8     Federal Rules of -- it violates Federal Rules of Evidence

    9     Rule 403, confusing and waste of time.

   10                And then it also -- what's this -- waste of time

   11     and -- oh, as defined in paragraph 3 and 4.              This is

   12     convincing the jury psychologically by, you know, continually

   13     stating the phrase, you know, guilty beyond a reasonable

   14     doubt, reasonable doubt, without giving them a decision just

   15     in case if they found the guilt -- I mean, the Defendant not

   16     guilty.

   17                THE COURT:    All right.      Paragraph 5 accurately states

   18     the law.    Frankly, it's an instruction that is intended to

   19     benefit a defendant, or at least it usually works out that

   20     way, and so I'll overrule that objection.

   21                What about page 6?

   22                DEFENDANT MORGAN:       Page -- well, it was on page 5

   23     where it -- you know, once again, this states "reasonable

   24     doubt, say so by returning a guilty verdict."                 You know, I

   25     thought that was a rehearsal of psychologically planting the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.672 Filed 06/26/20 Page 9 of 94
                              Jury Trial - Volume 2 - November 6, 2019              9


    1     seed inside the jury's mind state.            It don't give -- it don't

    2     give the jury the option to, you know, decide between finding

    3     a person guilty upon a reasonable doubt and, you know, not

    4     finding a person guilty.

    5               THE COURT:      That's what the next sentence says.

    6               DEFENDANT MORGAN:         Yeah.

    7               THE COURT:      So that objection is overruled.

    8               Page 6?

    9               DEFENDANT MORGAN:         Yes.    "The evidence in this case

   10     only" -- "the case includes only what the witness said while

   11     they were testifying under oath and the exhibits that I

   12     allowed into evidence."

   13               I believe that violates Federal Rule of Evidence 403,

   14     confusing the psychological aspect of the jury and their job

   15     and their duty.      The phrase in number 3, paragraph 3, "nothing

   16     else is evidence," I believe that violate Federal Rules of

   17     Evidence 403, confusing -- confusing with a testimony the jury

   18     has a specific job and duty.

   19               "The lawyers' and Mr. Morgan's statements and

   20     arguments are not evidence," I really didn't -- I just got

   21     it underlined.

   22               But, "The questions and objections are not evidence,

   23     my rulings are not evidence, and my comments and questions are

   24     not evidence."      I thought that should have been deleted.

   25               THE COURT:      Well, that actually accurately states the



                                      USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.673 Filed 06/26/20 Page 10 of 94
                             Jury Trial - Volume 2 - November 6, 2019             10


    1     law, so I will overrule that objection.

    2                DEFENDANT MORGAN:       Okay.    Number 4, paragraph 4.

    3     Okay.

    4                THE COURT:    What about page 7?

    5                DEFENDANT MORGAN:       Oh, I'm still on 6.

    6                THE COURT:    What's -- there is only one paragraph

    7     left that says, "Make your decision based on the evidence."

    8     You have an objection to that?

    9                DEFENDANT MORGAN:       I was at paragraph 4.

   10                THE COURT:    Well, I just ruled that paragraph 4

   11     accurately states the law, so any objections to paragraph 4

   12     are overruled.

   13                DEFENDANT MORGAN:       Okay.

   14                THE COURT:    On paragraph 7, I intend to change the

   15     language from "whether Mr. Morgan was a prohibited person" to

   16     "whether the Defendant was convicted in a court of law of a

   17     crime that was punishable by more than one year and he knew

   18     that he had been convicted of a crime that was punishable by

   19     more than a year in prison," rather than simply say that

   20     Mr. Morgan was a prohibited person.            That basically defines

   21     the question in terms of what the statute requires.

   22                Do you have any objections to paragraph -- to page 7

   23     or page 8?

   24                DEFENDANT MORGAN:       Yeah, I did.      Where it is

   25     saying, "This case you heard evidence that Mr. Morgan



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.674 Filed 06/26/20 Page 11 of 94
                             Jury Trial - Volume 2 - November 6, 2019                11


    1     was previously" -- "previously was convicted of crimes."

    2                Basically, you know, notated that up under Federal

    3     Rules of Evidence 403 as giving ideas into the jury and duty,

    4     giving specific ideas to the jury, to the jury duty as a job

    5     and create prejudice.

    6                THE COURT:    All right.      That objection is overruled,

    7     especially -- and I had not made this comment before -- but

    8     Rule 403 does not apply to jury instructions.                 Rule 403

    9     applies only to the admission or exclusion of evidence during

   10     the proof part of the trial.

   11                Do you have any objections to anything on page 8?

   12         (Discussion held off the record at 12:08 p.m.)

   13                THE COURT:    Page 8?

   14                Hearing none, Mr. Morgan, do you have any objections

   15     on anything on page 9 or 10?         9, 10, or 11?

   16                DEFENDANT MORGAN:       Yeah.    Page 9.

   17                THE COURT:    All right.

   18                DEFENDANT MORGAN:       Oh, well, no.       I said that was a

   19     perfect example of a proper jury instruction, so I didn't

   20     really have no objection to that.

   21                THE COURT:    Page 10 and 11?

   22                DEFENDANT MORGAN:       Oh, yeah.     Paragraph G, and this

   23     look like the one, two, third paragraphs to the bottom.

   24                "If you believe that a witness testimony was

   25     contradicted by other evidence, remember that people sometimes



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.675 Filed 06/26/20 Page 12 of 94
                             Jury Trial - Volume 2 - November 6, 2019             12


    1     forget things and that even two honest peoples who witness the

    2     same event may not describe it exactly the same way."

    3                I think that was a violation of the Fourteenth

    4     Amendment due to the fact that it's basically, you know,

    5     commanding and giving the jury an order.

    6                THE COURT:    All right.      I will overrule that

    7     objection because the instruction accurately states the law.

    8                On page 12, do you have any objection to that?

    9                DEFENDANT MORGAN:       Oh, wait, that's 10.       13.

   10                THE COURT:    Okay.     Nothing on 12.

   11                What about 13?

   12                MS. RABEN:    Gemar.

   13                DEFENDANT MORGAN:       No.

   14                THE COURT:    Page 14, any objection to that?

   15                DEFENDANT MORGAN:       Oh, I did say 13.

   16                MS. RABEN:    What's your objection on 13?

   17                DEFENDANT MORGAN:       "Remember that your decision must

   18     be based only on the evidence that you saw and heard" -- hold

   19     up.   Let me make sure.

   20                Oh, no, that wasn't no objection.

   21                THE COURT:    All right.      And no objection to 14,

   22     either?

   23                DEFENDANT MORGAN:       No.

   24                THE COURT:    Okay.     Paragraph 15, I think you had

   25     asked that the statute be included in the jury instructions.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.676 Filed 06/26/20 Page 13 of 94
                             Jury Trial - Volume 2 - November 6, 2019             13


    1                DEFENDANT MORGAN:       Yes, I did have an objection to

    2     that.

    3                THE COURT:    You have an objection?

    4                DEFENDANT MORGAN:       Yes.

    5                THE COURT:    What's your objection?

    6                DEFENDANT MORGAN:       Where, you know, it explains, you

    7     know, the shipping, transport, possession, and receiving part

    8     of the statute and I just -- and I was, you know, requesting

    9     that the jury, you know, receive only the possession part of

   10     that statute, so.

   11                THE COURT:    I can take the other language out unless

   12     the Government objects.

   13                MR. VAN WERT:     What language is he asking to be taken

   14     out?

   15                THE COURT:    I think where it says "to ship or

   16     transport in interstate or foreign commerce," I think he wants

   17     that excluded, and the language that would remain is "possess

   18     in or affecting commerce any firearm or ammunition," and so

   19     forth.    That's what you want?

   20                DEFENDANT MORGAN:       Well, really, the first part, just

   21     delete where it say receive any firearm or ammunition which

   22     has been shipped, like the last part of it.

   23                THE COURT:    So the whole statute would read, then,

   24     "It shall be unlawful for any person who has been convicted in

   25     any court of a crime punishable by imprisonment for a term



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.677 Filed 06/26/20 Page 14 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 14


    1     exceeding one year to possess, in or affecting commerce, any

    2     firearm or ammunition."

    3                DEFENDANT MORGAN:       That's perfect.

    4                MR. VAN WERT:     No objection, your Honor.        That's fine.

    5                THE COURT:    All right.      I'll change that.

    6                Any objection to page 16?

    7                DEFENDANT MORGAN:       No, your Honor.

    8                THE COURT:    Or 17?

    9                DEFENDANT MORGAN:       Yes, I did have an objection to 17.

   10                THE COURT:    All right.

   11                DEFENDANT MORGAN:       The only objection I had to 17,

   12     that it kind of confuses and, you know, waste the time of the

   13     jury due to the fact that the terminology and the definition

   14     and the elements was, you know, detailed on page 16.

   15                THE COURT:    Well, page 17 includes the definitions of

   16     "knowingly," "firearm," and "in or affecting commerce."             Those

   17     terms were really not defined on page 16.              So the instruction

   18     accurately reflects the law or accurately states it, so I'll

   19     overrule that objection.

   20                What about 18?

   21                MR. VAN WERT:     Your Honor, I apologize, can we go

   22     back to 16 briefly?

   23                THE COURT:    Yes.

   24                MR. VAN WERT:     The Government was seeking to add some

   25     language to paragraph 2 of page 16.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.678 Filed 06/26/20 Page 15 of 94
                             Jury Trial - Volume 2 - November 6, 2019              15


    1                THE COURT:    All right.

    2                MR. VAN WERT:     Specifically, that evidence that the

    3     Defendant Gemar Morgan has -- remove the "a" --               prior --

    4                THE COURT:    Oh, make that plural?

    5                MR. VAN WERT:     Correct.      Prior felonies.

    6                THE COURT:    Well, there was evidence of two felony

    7     convictions, so I'll modify that.

    8                MR. VAN WERT:     And then later in the sentence, "For

    9     purposes of establishing that the Defendant was convicted in

   10     a court of a crime punishable by imprisonment for a term

   11     exceeding one year, and that the Defendant knew that he had

   12     been so convicted," end of sentence.

   13                THE COURT:    So you want the knowledge part added,

   14     essentially?

   15                MR. VAN WERT:     Yes, your Honor.

   16                THE COURT:    All right.       Do you have any objection to

   17     that, Mr. Morgan?

   18                DEFENDANT MORGAN:       Yes.

   19                THE COURT:    What's your objection?

   20                DEFENDANT MORGAN:       I don't see it on my page.

   21                THE COURT:    Well, no, that's -- the Government just

   22     asked that we add it.

   23                DEFENDANT MORGAN:       Actually, I believe 16 clearly

   24     defines the elements of Title 18 U.S.C. subsection 922(g) and

   25     to add to it would be confusing and wasting the time of the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.679 Filed 06/26/20 Page 16 of 94
                             Jury Trial - Volume 2 - November 6, 2019               16


    1     jury.

    2                THE COURT:    All right.       I think that addition

    3     proposed by the Government clarifies the law that -- and

    4     accurately states it, so I'll overrule the objection and make

    5     that modification.

    6                I think we're on to 18.         Do you have any objection to

    7     18, the instruction on page 18?

    8                DEFENDANT MORGAN:       Yes.

    9                THE COURT:    What is it?

   10                DEFENDANT MORGAN:       The entire paragraph 1 and entire

   11     paragraph 5.

   12                THE COURT:    All right.       I believe both of those

   13     paragraphs which define possession accurately state the law,

   14     so those objections are overruled.

   15                Page 19, do you have any objection on that?

   16                DEFENDANT MORGAN:       Did I get a chance to point out

   17     the objections for 18?

   18                THE COURT:    You said you objected to both of those

   19     and I said that the -- on those two paragraphs, and I said

   20     they accurately stated the law, so I overruled your objection.

   21                DEFENDANT MORGAN:       Oh.

   22                THE COURT:    What about page 19?

   23                DEFENDANT MORGAN:       Yeah.    The entire page is a

   24     violation of the Fourteenth Amendment.               It contradict,

   25     prejudice.     It cause confusion.         It's rehearsing harm, error,



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.680 Filed 06/26/20 Page 17 of 94
                             Jury Trial - Volume 2 - November 6, 2019                   17


    1     abuse, and prejudice.       Page 16 define Elements A through D.

    2                THE COURT:    All right.       Page -- the instruction on

    3     page 19 that talks about proving a defendant's state of mind

    4     accurately states the law, and I'll overrule that objection.

    5                Do you have any objection on page -- to the

    6     instruction on page 20?

    7                DEFENDANT MORGAN:       Yes.

    8                THE COURT:    What is that?

    9                DEFENDANT MORGAN:       The entire page.           It's a rehearsal

   10     ordering harm, error, prejudice, and abuse.              Page 16 clearly

   11     define exactly what is alleged.           This is assisting the

   12     prosecutor to order the jury to do a specific job.                  This is

   13     confusing and added on, a waste of time.

   14                THE COURT:    All right.       That objection is overruled

   15     also because the instruction accurately states the law.

   16                Now, going to page 21, there is some language that we

   17     have to add because the -- there was proof in the case of both

   18     a state conviction and a federal conviction.

   19                There is some state law regarding having your state

   20     rights restored.

   21                DEFENDANT MORGAN:       Right.

   22                THE COURT:    However, I'm not sure that that even

   23     applies.

   24                MR. VAN WERT:     Your Honor, the research I did,

   25     specifically Beecham v. United States, a Supreme Court case



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.681 Filed 06/26/20 Page 18 of 94
                             Jury Trial - Volume 2 - November 6, 2019                  18


    1     from 1994 which deals with the fact that the defendant there

    2     was convicted of some state law convictions, I believe, in

    3     West Virginia, then he also had a federal conviction.             He was

    4     later charged with a 922 offense.           The Court, the Supreme

    5     Court said that essentially the defendant there had his rights

    6     restored by the State of West Virginia but not federally.               So

    7     the Court ignored his state convictions and dealt only with

    8     his prior federal conviction.          There is also an unpublished --

    9                THE COURT:    So what's that have to do with it?

   10                MR. VAN WERT:     So basically what the Supreme Court

   11     said there, the Supreme Court recognized the fact that that

   12     defendant had his state rights restored, so they ignored his

   13     prior state felony convictions and dealt only with the fact

   14     that he had also had a federal conviction.

   15                THE COURT:    Well, how does that have any bearing on

   16     whether or not restoration of rights under state law also

   17     authorizes someone to possess a firearm under federal law?

   18                MR. VAN WERT:     Well, that -- that decision, the

   19     Beecham decision, was then cited by the U.S. Supreme Court

   20     in -- or the U.S. Court of Appeals in the Sixth Circuit, and

   21     granted an unpublished opinion, in United States versus Lang.

   22                THE COURT:    What year was that?

   23                MR. VAN WERT:     That was in 2002, your Honor.        It was

   24     an appeal from the Eastern District of Michigan.              The Court

   25     there said, quote, "For Lang's federal convictions, we looked



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.682 Filed 06/26/20 Page 19 of 94
                             Jury Trial - Volume 2 - November 6, 2019                19


    1     to whether his rights had been restored under federal law.

    2     For his state convictions we looked to whether his rights had

    3     been restored by the convicting state."

    4                So essentially, what the -- what the Court did there,

    5     the Court of Appeals did there is they applied the Beecham

    6     decision in a case like this where a defendant has prior

    7     disqualifying felony convictions from the state and also a

    8     prior disqualifying felony conviction from the federal

    9     government.     And the Court there applied Michigan law to

   10     determine whether the rights had been restored in the state

   11     convictions and applied federal law to determine whether his

   12     rights had been restored pursuant to his federal conviction.

   13                THE COURT:    Well, I'm not sure that that's an

   14     accurate statement of the law, but I take it that you're

   15     exercising caution and would like an instruction to the jury

   16     that they can also consider whether Mr. Morgan's rights under

   17     state law have been restored?

   18                MR. VAN WERT:     Absolutely, your Honor.          Thank you.

   19                THE COURT:    And I take it you would like that?

   20                DEFENDANT MORGAN:       Excuse me?

   21                THE COURT:    I take you would like that also,

   22     Mr. Morgan?

   23                DEFENDANT MORGAN:       What, that -- the process of

   24     restoring the rights up under state law?

   25                THE COURT:    Right.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.683 Filed 06/26/20 Page 20 of 94
                             Jury Trial - Volume 2 - November 6, 2019              20


    1                DEFENDANT MORGAN:       Yes.    That's what I asserted,

    2     attempted asserted yesterday.

    3                THE COURT:    I will give the jury that instruction.

    4                MR. VAN WERT:     Thank you, your Honor.

    5                DEFENDANT MORGAN:       Excuse me.

    6                THE COURT:    Do you have any other comments with

    7     respect to the instruction on page 21?

    8                DEFENDANT MORGAN:       I got a question.

    9                THE COURT:    Yes.

   10                DEFENDANT MORGAN:       Would the jury be instructed on

   11     the Michigan Compiled Laws 750.224f?

   12                THE COURT:    Yes.

   13                DEFENDANT MORGAN:       Okay.

   14                THE COURT:    Yes.    Also, however, the burden of

   15     proving that your rights were restored is on you, and I'm

   16     going to instruct the jury that although they don't have to

   17     find beyond a reasonable doubt that you proved that your

   18     rights were restored, they do have to find that you were able

   19     to sustain your burden that it was more likely than not that

   20     your rights were restored.         Yes.

   21                DEFENDANT MORGAN:       Quick question.       If -- if my ex --

   22     I had a supervised release officer in this building that had

   23     the documents for that.         If Ms. Raben can retrieve that

   24     information from Patricia Trevino, could I submit it to the

   25     courts where I had my rights restored through the State of



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.684 Filed 06/26/20 Page 21 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 21


    1     Michigan and through the Department of Homeland Security and

    2     TSA?

    3                THE COURT:    Ms. Raben, do you have -- do you know

    4     what documents he is referring to?

    5                MS. RABEN:    I know what he is talking about.

    6     Mr. Morgan, while he was on supervised release to the Western

    7     District of Michigan, was actually supervised here in the

    8     Eastern District of Michigan and he said that he gave these

    9     documents about his TSA --

   10         (Discussion held off the record at 12:23 p.m.)

   11                MS. RABEN:    Okay.     All right.        He is correcting me.

   12                That TSA sent Probation these documents.             I contacted

   13     Patricia Trevino to ask about them.            She is now doing Pretrial

   14     Services, not supervised release, so she did not have access

   15     to the file.     She forwarded it to Anthony Merolla to ask him.

   16     Mr. Merolla has not responded to me whether or not they have,

   17     in their files, any of these documents.

   18                THE COURT:    So the documents would be in a file

   19     regarding Mr. Morgan's 2006 conviction in the Western District

   20     and his supervision following his custody term?

   21                MS. RABEN:    Well, I can't say that they are in the

   22     Western District file, but Mr. Morgan --

   23                THE COURT:    I didn't say that they were in a Western

   24     District file.

   25                MS. RABEN:    -- produced -- had them produced.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.685 Filed 06/26/20 Page 22 of 94
                             Jury Trial - Volume 2 - November 6, 2019               22


    1     Mr. Morgan says TSA or Homeland Security sent something to

    2     Probation here.

    3                THE COURT:    In connection with his supervision on the

    4     Western District conviction?

    5                DEFENDANT MORGAN:       Yes.    Yes.

    6                THE COURT:    All right.       And was that a courtesy

    7     supervision or was it --

    8                MS. RABEN:    I'm assuming so, because he was living in

    9     the Eastern District.

   10                THE COURT:    Ms. Raben, don't talk while I'm talking.

   11                MS. RABEN:    I'm sorry, sir.

   12                THE COURT:    Was that a courtesy supervision or was

   13     jurisdiction transferred here, if you know?

   14                MS. RABEN:    I don't know that.

   15                THE COURT:    All right.

   16                DEFENDANT MORGAN:       Before I got out the jurisdiction

   17     was transferred to the Eastern District, because that was my

   18     address.    But what happened with the TSA and the Homeland

   19     Security paperwork, Patricia Trevino supervised at that time,

   20     had requested it, requested the information from TSA and

   21     Homeland Security because they didn't understand -- you know,

   22     they had got a red flag, thought I went across country.             But

   23     I had to do the background clearance in order to receive my

   24     rights, and due to the background clearance, that's how the

   25     communication between Patricia Trevino's supervisor and TSA



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.686 Filed 06/26/20 Page 23 of 94
                             Jury Trial - Volume 2 - November 6, 2019              23


    1     and Homeland Security connected.

    2                THE COURT:    Well, I will ask Ms. Raben to go upstairs

    3     to the Probation Department and see if she can find the file

    4     on your supervision, and if that's the case and there are

    5     documents in there that you would like to look at, we will

    6     make a decision about whether you want to offer any of them

    7     into evidence.

    8                MS. RABEN:    Shall I do that now?

    9                THE COURT:    No.    Wait until we're finished here.

   10                Now, do you have any further comments with respect to

   11     the instructions on page 21?

   12                DEFENDANT MORGAN:       No, your Honor.

   13                THE COURT:    All right.       Page 22 asks about whether I

   14     am going to explain to the jury what your theory of the

   15     defense is.

   16                Mr. Morgan, I propose to tell the jury this:

   17     "Defendant Gemar Morgan contends that he is not guilty of the

   18     crime with which he is charged.           He maintains that his rights

   19     to possess a firearm were restored by law."

   20                Is that sufficient?

   21                DEFENDANT MORGAN:       Yes.

   22                THE COURT:    All right.

   23                DEFENDANT MORGAN:       Got a quick question.

   24                THE COURT:    Yes.

   25                DEFENDANT MORGAN:       And you say that will be your



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.687 Filed 06/26/20 Page 24 of 94
                             Jury Trial - Volume 2 - November 6, 2019             24


    1     definition to the jury?

    2                THE COURT:    That's what I will tell the jury.

    3                DEFENDANT MORGAN:       Okay.

    4                THE COURT:    Paragraph -- page 23, you have no

    5     objection to that, I presume?

    6                DEFENDANT MORGAN:       No.

    7                THE COURT:    Page 24 has two alternate instructions,

    8     one if the Defendant testifies and the one -- and the other if

    9     the Defendant does not testify.

   10                Have you made a decision, Mr. Morgan, about whether

   11     you intend to testify?

   12                DEFENDANT MORGAN:       Yes.

   13                THE COURT:    What's your decision?

   14                DEFENDANT MORGAN:       I will not.

   15                THE COURT:    All right.       So I'll give the first

   16     paragraphs -- two paragraphs on that page, and delete the

   17     second two on page 24.       All right?

   18                DEFENDANT MORGAN:       Yes, your Honor.

   19                THE COURT:    Okay.     And do you have any objection to

   20     the instruction on page 25 that talks about your right to

   21     represent yourself?

   22                DEFENDANT MORGAN:       No, your Honor.

   23                THE COURT:    All right.       Page 26, do you have any

   24     objection to that?

   25                DEFENDANT MORGAN:       No, your Honor.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.688 Filed 06/26/20 Page 25 of 94
                             Jury Trial - Volume 2 - November 6, 2019                25


    1                THE COURT:    Page 27, since you have not testified,

    2     that instruction is not applicable, so I'll delete that.

    3                Page 28, there is a suggestion that both Mr. Salazar

    4     and Mr. Weston provided opinion testimony and fact testimony,

    5     and so I'll substitute an instruction that the jury has to

    6     deal with those two witnesses both as fact witnesses and

    7     opinion witnesses, and that they are free to disregard the

    8     opinion if they don't think it holds up.             Is that acceptable?

    9                DEFENDANT MORGAN:       Yes, your Honor.

   10                THE COURT:    All right.      Do you have any objection

   11     to pages -- instruction on pages 29 or 30?

   12                DEFENDANT MORGAN:       No, your Honor.

   13                THE COURT:    All right.      After the instruction on

   14     page 30, I will stop and that will be the chance for the

   15     parties and you to give your closing arguments.

   16                I think with respect to the closing arguments, the

   17     Government will have 20 minutes.

   18                MR. VAN WERT:       Yes, your Honor.

   19                THE COURT:    And I'll give you 20 minutes.        All right?

   20                DEFENDANT MORGAN:       Okay.

   21                THE COURT:    31, any objection to paragraph -- to

   22     page 31?

   23                DEFENDANT MORGAN:       No, your Honor.

   24                THE COURT:    32?

   25                DEFENDANT MORGAN:       No, your Honor.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.689 Filed 06/26/20 Page 26 of 94
                             Jury Trial - Volume 2 - November 6, 2019                  26


    1                THE COURT:    33?

    2                DEFENDANT MORGAN:       Yes, your Honor.

    3                THE COURT:    All right.

    4                DEFENDANT MORGAN:       Page -- oh, wait.          33?   You say 33?

    5                THE COURT:    Yes.

    6                DEFENDANT MORGAN:       No.     No.

    7                THE COURT:    How about 34?

    8                DEFENDANT MORGAN:       Yes.

    9                THE COURT:    All right.       What's your objection to that?

   10                DEFENDANT MORGAN:       Page 34 fails to state all

   11     elements of the indictment listed on page 16 where it can

   12     cause harm, error, abuse, and prejudice.

   13                THE COURT:    Well, it just says that the jury's

   14     verdict has to be unanimous.         In other words, all of them have

   15     to agree before they can return a guilty or a not guilty

   16     verdict.

   17                DEFENDANT MORGAN:       Okay, your Honor.

   18                THE COURT:    So you have no objection to 34?

   19                DEFENDANT MORGAN:       No.

   20                THE COURT:    All right.       What about 35?

   21                DEFENDANT MORGAN:       Yeah.     At Number 4 on 35, I think

   22     it was prejudice due to the fact that it only gave the jury

   23     one option.

   24                THE COURT:    Well, it says, "Listen carefully to what

   25     you want the other" -- "to what the other jurors have to say



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.690 Filed 06/26/20 Page 27 of 94
                             Jury Trial - Volume 2 - November 6, 2019              27


    1     and then decide for yourselves if the Government has proved

    2     the Defendant guilty beyond a reasonable doubt."

    3                DEFENDANT MORGAN:       It's accepted, your Honor.

    4                THE COURT:    All right.      Any objection to page 36?

    5                DEFENDANT MORGAN:       Yeah.    The beginning, "If you

    6     decide the Government has proved the Defendant guilty then it

    7     will be my job to decide what appropriate punishment should

    8     be," and I believe that was a rehearsal from page 35 because

    9     that basically just repeated number 4 on page 35.

   10                THE COURT:    All right.      But that accurately states

   11     the law and it tells the jury that punishment is not part of

   12     their decision, so I'll overrule that objection.

   13                Do you have any objection to page -- the instructions

   14     on page 37 or 38?

   15                DEFENDANT MORGAN:       Yeah.    It then instruct the jury

   16     on what to do if they found me not guilty in paragraph 2.

   17                THE COURT:    Yes, it does.       It says, "If you decide

   18     the Government has not proved the charge against the Defendant

   19     beyond a reasonable doubt, say so by having your foreperson

   20     mark the appropriate place on the form."

   21                DEFENDANT MORGAN:       Okay.    I didn't see "not guilty."

   22     I just seen "guilty."       I was -- I was -- I seen "guilty," so

   23     it made me, you know, actually look for "not guilty," but it's

   24     accepted.

   25                THE COURT:    I don't really see "guilty" on this page



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.691 Filed 06/26/20 Page 28 of 94
                             Jury Trial - Volume 2 - November 6, 2019             28


    1     either.

    2                So do you have any objection to page 37?

    3                DEFENDANT MORGAN:       No, your Honor.

    4                THE COURT:    All right.      38?

    5                DEFENDANT MORGAN:       I got a question about 38.

    6                THE COURT:    Go ahead.

    7                DEFENDANT MORGAN:       It say, "Your job is limited to

    8     deciding whether the Government has proved the crime charged."

    9                Could you kind of elaborate on what that actually

   10     states?

   11                THE COURT:    Yes.    It means that the jury can't find

   12     you guilty for any other conduct, only the one charged in the

   13     indictment.

   14                DEFENDANT MORGAN:       Okay.

   15                THE COURT:    Do you have any objection to that?

   16                DEFENDANT MORGAN:       No.     Unless you can add that

   17     phrase, that would be my only objection.

   18                THE COURT:    No, well, I think it accurately states

   19     the law.

   20                What about page 39, do you have any objection to

   21     that?

   22                DEFENDANT MORGAN:       Yeah.    I just think the last

   23     sentence is like a rehearsal.

   24                THE COURT:    All right.      I will overrule that

   25     objection because it accurately states the law.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.692 Filed 06/26/20 Page 29 of 94
                             Jury Trial - Volume 2 - November 6, 2019                  29


    1                The verdict form, do you have any --

    2                DEFENDANT MORGAN:       Yes.

    3                THE COURT:    -- objection to the verdict form?

    4                DEFENDANT MORGAN:       Yes.    Right where it say guilty

    5     of possession of a firearm after having been convicted of a

    6     felony, on page 16, it states the elements and I believe the

    7     elements of this, you know, 922(g) should be detailed, you

    8     know, up -- below the space for guilty.

    9                THE COURT:    Well, I think that summarizes the charge.

   10     I can simplify it by just eliminating the crime itself and

   11     just put guilty, period.

   12                Does the Government have any objection to that?

   13     There is only one count in the indictment.

   14                MR. VAN WERT:     I think it's proper how it's written.

   15                THE COURT:    I do too.

   16                MR. VAN WERT:     I would prefer to have the actual

   17     crime there so there is no issue down the road.               I think it's

   18     appropriate.     I think it's based on the law, and I think it

   19     should stay.

   20                THE COURT:    All right.       I'll overrule the objection,

   21     Mr. Morgan.

   22                That concludes the discussion of the jury

   23     instructions, I do believe, unless --

   24                MR. VAN WERT:     Your Honor.

   25                THE COURT:    Don't interrupt me while I'm talking,



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.693 Filed 06/26/20 Page 30 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 30


    1                MR. VAN WERT:       I apologize.

    2                THE COURT:    Mr. Morgan, do you have any further

    3     comments with respect to the instructions?

    4                DEFENDANT MORGAN:       Yes.     Oh, no.     You had overruled

    5     on this, so.

    6                THE COURT:    Right.     Okay.

    7                Now, does the Government have any other comments with

    8     respect to any additional instructions or any objections that

    9     you didn't raise as we were going through these pages?

   10                MR. VAN WERT:       I apologize, your Honor, I do have

   11     one, just for clarification purposes, regarding page 21.

   12                THE COURT:    21?

   13                MR. VAN WERT:       Yes, your Honor.        Mr. Morgan asked

   14     about whether the Court was going to instruct on Michigan law

   15     MCL 750.224f.     The Court did answer in the affirmative and

   16     said yes.    I think the Court should specify that the Court

   17     will be instructing on subsection 2 and not subsection 1,

   18     though.

   19                THE COURT:    Oh, all right.        Yeah.    The instruction

   20     will be related to Michigan Compiled Laws 750.224f(2).

   21                MR. VAN WERT:       Yes, your Honor.        Thank you.

   22                THE COURT:    All right.       Anything -- did you have any

   23     other additions that you would like?

   24                MR. VAN WERT:       No, your Honor.        Thank you.

   25                THE COURT:    Any other objections?



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.694 Filed 06/26/20 Page 31 of 94
                             Jury Trial - Volume 2 - November 6, 2019             31


    1                MR. VAN WERT:     None.     Thank you, your Honor.

    2                THE COURT:    All right.       It's going to take me about

    3     half an hour or so to get the binders ready for the jury and

    4     then we will start.      I think I'm going to ask the Marshals to

    5     take Mr. Morgan back downstairs now and then I'm going to

    6     invite the jury to go grab a bite to eat in about 30 minutes

    7     and come back.

    8                Would you recess court, please?

    9                THE CLERK:    Absolutely.

   10                All rise.    Court is in recess.

   11         (Recess taken from 12:38 p.m. to 2:02 p.m.)

   12                THE COURT:    All rise.        Court is back in session.

   13                The record should reflect that counsel and the

   14     parties are present.       The jury is not present.

   15                I have made corrections to the proposed jury

   16     instructions based upon the discussion at the charge

   17     conference on the record.

   18                The Government has not formally rested before the

   19     jury and so we will bring the jury in to allow the Government

   20     to do that.

   21                Mr. Morgan, is it still your intention not to testify?

   22                DEFENDANT MORGAN:       Yes.

   23                THE COURT:    All right.       And will you have any

   24     evidence to offer?

   25                You should stand when you address the Court.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.695 Filed 06/26/20 Page 32 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 32


    1                DEFENDANT MORGAN:       Yes.    Basically this certificate

    2     of rehabilitation discharge from supervised release back in

    3     2014.

    4                THE COURT:    From the Western District of Michigan?

    5                DEFENDANT MORGAN:       Eastern District of Michigan.

    6                MS. RABEN:    Your Honor, in response to your question

    7     earlier, jurisdiction was transferred here under Rule 5.

    8                THE COURT:    Okay.

    9                MS. RABEN:    So his supervision has a separate case

   10     number of 13-cr-20907-1 here in the Eastern District.

   11                THE COURT:    All right.       Have you seen the certificate?

   12                MR. VAN WERT:     No, your Honor.

   13                THE COURT:    Would you like to take a look at it?

   14                MR. VAN WERT:     Yes, your Honor.

   15                Your Honor, I have reviewed the -- it's essentially

   16     as Mr. Morgan specified.         It's a statement discharging him

   17     from supervised release on his prior felony or federal felony.

   18     I don't understand -- we have an objection.              I don't see how

   19     it's relevant to any issues in the case today.                It does not

   20     purport to restore any of his rights.            It does not purport to

   21     give him the right to possess a firearm.             It merely terminates

   22     his supervised release term.

   23                THE COURT:    So what's the relevance?

   24                DEFENDANT MORGAN:       Well, it was based on actually the

   25     documentations that Probation had in pertaining to the TSA and



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.696 Filed 06/26/20 Page 33 of 94
                             Jury Trial - Volume 2 - November 6, 2019               33


    1     Department of Homeland Security paperwork, but --

    2                THE COURT:    Well, I'm told that the Probation

    3     Department didn't have any such documents.

    4                DEFENDANT MORGAN:       That's what she is going through

    5     now.

    6                THE COURT:    Ms. Raben, did you visit the Probation

    7     Office today?

    8                MS. RABEN:    I did.     And I was able to meet with

    9     Mr. Anthony Merolla.       Mr. Merolla had to get permission from

   10     Judge Cohn to allow, because Judge Cohn was Mr. Morgan's

   11     supervising judge.      So we had to get permission from Judge

   12     Cohn for him -- for Mr. Merolla to print out the records that

   13     Probation has.

   14                THE COURT:    Well, you got that permission; right?

   15                MS. RABEN:    I did have that, yes.          And what -- I have

   16     reviewed the records and it's clear that Mr. Morgan spoke to

   17     then Probation Officer Patricia Trevino about getting a hazmat

   18     certificate.     He needed either a discharge from probation,

   19     discharge from release, or a letter of rehabilitation from

   20     her.

   21                She never wrote a letter of rehabilitation.           He was

   22     discharged early from supervised release, and then their

   23     supervision ends, and there is no other documentation.

   24                THE COURT:    All right.

   25         (Discussion held off the record at 2:05 p.m.)



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.697 Filed 06/26/20 Page 34 of 94
                             Jury Trial - Volume 2 - November 6, 2019             34


    1                MS. RABEN:    Well, my client -- Mr. Morgan says she

    2     did write a letter.       There is no letter documented in the

    3     Probation printout.

    4                THE COURT:    All right.

    5                MS. RABEN:    Mr. Merolla checked.

    6                THE COURT:    In the file was there a commercial

    7     driver's license or an enhanced commercial driver's license?

    8                DEFENDANT MORGAN:       Hazardous material endorsement,

    9     yes.

   10                MS. RABEN:    There is no driver's license in their

   11     file because they must destroy that information when

   12     supervision ends.       It's clear, though, that Mr. Morgan is

   13     working as a long-distance trucker and traveling outside of

   14     the state of Michigan because he sends his routes for every

   15     trip to Ms. Trevino and she documents his routes.

   16                THE COURT:    Sends current or used to send?

   17                MS. RABEN:    Used to send, yes, while he was on

   18     supervision.

   19                THE COURT:    Right.     So the reason I ask is because

   20     there would be no reason for him to do that now if he is no

   21     longer on supervision.

   22                MS. RABEN:    No.    But while he was on supervision and

   23     working as a long-distance trucker, he was providing her with

   24     the -- his routes.

   25                THE COURT:    All right.      Does -- were there any -- was



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.698 Filed 06/26/20 Page 35 of 94
                             Jury Trial - Volume 2 - November 6, 2019              35


    1     there any paperwork that suggested in any form or fashion that

    2     Mr. Morgan's right to possess a firearm was restored?

    3                MS. RABEN:    No.

    4                THE COURT:    All right.      Thank you.

    5                I don't see that the document discharging you early

    6     from supervised release has any relevance in the case,

    7     Mr. Morgan, so I would refuse that.

    8                That's now on the record.         You can have that issue,

    9     if you like.

   10                Would you be offering any other evidence?

   11                DEFENDANT MORGAN:       So far, that's all I have right

   12     now.

   13                THE COURT:    All right.      Thank you.      Are you ready for

   14     the jury?

   15                MR. VAN WERT:       Yes, your Honor.

   16                Judge, just for clarification, for closing arguments,

   17     I do have a short PowerPoint.          I began showing that to

   18     Mr. Morgan so he could review it.           It consists of some

   19     snippets of the jury instructions, along with portions of the

   20     exhibits that were already admitted.

   21                I believe we got through approximately half of the

   22     slides.     If Mr. Morgan could have maybe two minutes to go

   23     through the rest before the jury comes in, so we can roll

   24     right into closing.

   25                THE COURT:    How many more slides are there?



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.699 Filed 06/26/20 Page 36 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 36


    1                MR. VAN WERT:     Five or six.

    2                THE COURT:    All right.       Have him take a look at them

    3     now.

    4                MR. VAN WERT:     Thank you, your Honor.           They are on

    5     the screen right now.

    6                THE COURT:    All right.

    7         (Discussion held off the record at 2:09 p.m.)

    8                THE COURT:    Mr. Morgan, have you finished looking at

    9     those PowerPoint slides?

   10                DEFENDANT MORGAN:       This one, yeah.

   11                THE COURT:    How about the rest?

   12                DEFENDANT MORGAN:       What page is this?

   13                MR. VAN WERT:     It's the same as Slide Number 4.

   14                DEFENDANT MORGAN:       You can go to the next one.

   15                MR. VAN WERT:     That's the last one.

   16                THE COURT:    I'm not going to permit you to use that

   17     slide on reasonable doubt.         It selectively takes snippets and

   18     it doesn't give the complete definition.

   19                MR. VAN WERT:     Thank you, your Honor.           I'll delete it.

   20                THE COURT:    All right.       Is the Government ready for

   21     the jury?

   22                MR. VAN WERT:     Yes, your Honor.        Thank you.

   23                THE COURT:    Mr. Morgan, are you ready for the jury?

   24                DEFENDANT MORGAN:       Yes.

   25                THE COURT:    All right.       Bring the jury in, please.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.700 Filed 06/26/20 Page 37 of 94
                               Jury Trial - Volume 2 - November 6, 2019                 37


    1                THE CLERK:      All rise for the jury.

    2         (Jury entered courtroom at 2:13 p.m.)

    3                THE COURT:      You may be seated.

    4                Good afternoon, ladies and gentlemen.

    5                JURORS:     Good afternoon.

    6                THE COURT:      Let me first apologize for the delay in

    7     getting started this morning.            It is entirely my fault.         I was

    8     overly optimistic about the time it would take us to cover

    9     some legal issues, but now those are behind us and we can

   10     continue and still get this case to you today so that you can

   11     deliberate on it for however long you choose to take.

   12                When we completed our day yesterday the Government

   13     had called a witness, Mr. Weston, and had not rested its case.

   14                Does the Government have any further witnesses or

   15     evidence to offer?

   16                MR. VAN WERT:       No, your Honor.         Thank you.   The

   17     Government rests.

   18                THE COURT:      Very well.       Mr. Morgan, do you have any

   19     evidence to offer at this time?

   20                DEFENDANT MORGAN:         Yes.

   21                Up under Federal Rule of Evidence Rule 401, test for

   22     relevant of evidence, it has any tendency to make a fact

   23     more or less probable than it would be without the evidence,

   24     according to that rule of evidence, I should be able to

   25     present this discharge paper to the jury.



                                       USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.701 Filed 06/26/20 Page 38 of 94
                             Jury Trial - Volume 2 - November 6, 2019              38


    1                THE COURT:    No, that's a paper that says that you were

    2     on supervised release and supervised release was terminated.

    3                DEFENDANT MORGAN:       It was discharged.

    4                THE COURT:    Terminated.

    5                DEFENDANT MORGAN:       Well, terminated and discharged, I

    6     believe on here it say discharged.

    7                THE COURT:    All right.       So you finished your term of

    8     supervised release.

    9                DEFENDANT MORGAN:       Yes.    And I would like to

   10     introduce this as evidence for the jury to --

   11                THE COURT:    Very well.       The Government has an

   12     objection to that, I take it?

   13                MR. VAN WERT:     We do, your Honor.         As previously

   14     lodged, this is not relevant to any facts material to the

   15     crime that's before the jury today.

   16                THE COURT:    All right.       Any of the defenses?

   17                MR. VAN WERT:     Correct, your Honor.

   18                THE COURT:    Very well.       As I indicated earlier,

   19     Mr. Morgan, I do find that that's not relevant, and therefore,

   20     your -- the objection is sustained.

   21                Do you have any other evidence then?

   22                DEFENDANT MORGAN:       That's all I have available.

   23                THE COURT:    Very well.       So the Defense rests?

   24                MS. RABEN:    Do you rest your case?

   25                DEFENDANT MORGAN:       Other than any closing argument.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.702 Filed 06/26/20 Page 39 of 94
                             Jury Trial - Volume 2 - November 6, 2019               39


    1                THE COURT:    Well, sure.       But do you rest your case at

    2     this point with respect to evidence?

    3                DEFENDANT MORGAN:       Yes.

    4                THE COURT:    Very well.       Thank you.

    5                Members of the jury, the proofs are completed.          Now

    6     it's time for me to give you preliminary final instructions on

    7     the law.     As I promised you, we would -- I will give you those

    8     verbally and also in writing.

    9                Mr. El Aswad, would you please pass the instructions

   10     out to the jury?

   11                These are the instructions you will apply in making

   12     your determination and deliberating on your verdict.            You can

   13     read along with me if you like.           You don't have to.   You can

   14     simply listen.     If you wish to take notes on the instructions,

   15     feel free to do that.       Those are your individual copies to

   16     use.   The only thing that I ask, if you do choose to read

   17     along, is that you not read ahead and that you stay with me.

   18                So, members of the jury, now it is time for me to

   19     instruct you about the law that you are to apply in deciding

   20     this case.

   21                I will start by explaining your duties and the

   22     general rules that apply in every criminal case.

   23                Then I will explain the elements or parts of the

   24     crime that the Defendant is accused of committing.

   25                Then I will explain the Defendant's position.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.703 Filed 06/26/20 Page 40 of 94
                             Jury Trial - Volume 2 - November 6, 2019                     40


    1                Then I will explain some rules that you must use in

    2     evaluating particular testimony and evidence.

    3                And last, I will explain the rules that you must

    4     follow during your deliberations in the jury room and the

    5     possible verdicts that you may return.

    6                Please listen very carefully to everything I say.

    7                I have given each of you a copy of these instructions

    8     for your use while deliberating.           They are available to each

    9     of you.    If you have questions about the law or your duties as

   10     jurors, you should consult the copy of the instructions as

   11     given to you.

   12                You have two main duties as jurors.                The first one is

   13     to decide what the facts are from the evidence that you saw

   14     and heard here in court.        Deciding what the facts are is your

   15     job, not mine, and nothing that I have said or done during

   16     this trial was meant to influence your decision about the

   17     facts in any way.

   18                Your second duty is to take the law that I give you,

   19     apply it to the facts, and decide if the Government has proved

   20     the Defendant guilty beyond a reasonable doubt.                  It is my job

   21     to instruct you about the law and you are bound by the oath

   22     that you took at the beginning of the trial to follow the

   23     instructions that I give you, even if you personally disagree

   24     with them.    This includes the instructions that I gave you

   25     before and during the trial and these instructions.                  All the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.704 Filed 06/26/20 Page 41 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 41


    1     instructions are important and you should consider them

    2     together as a whole.

    3                The lawyers and Mr. Morgan may talk about the law

    4     during their arguments, but if what they say is different from

    5     what I say, you must follow what I say.              What I say about the

    6     law controls.

    7                Perform these duties fairly.          Do not let any bias,

    8     sympathy, or prejudice that you may feel toward one side or

    9     the other influence your decision in any way.

   10                As you know, the Defendant has pled not guilty to the

   11     crime charged in the indictment.           The indictment is not any

   12     evidence at all of guilt.        It is just the formal way that the

   13     Government tells the Defendant what crime he is accused of

   14     committing.     It does not even raise any suspicion of guilt.

   15                Instead, the Defendant starts the trial with a clean

   16     slate, with no evidence at all against him, and the law

   17     presumes that he is innocent.          This presumption of innocence

   18     stays with him unless the Government presents evidence here in

   19     court that overcomes the presumption and convinces you beyond

   20     a reasonable doubt that he is guilty.

   21                This means that the Defendant has no obligation to

   22     present any evidence at all or to prove to you in any way that

   23     he is innocent.     It is up to the Government to prove that the

   24     Defendant is guilty and this burden stays on the Government

   25     from start to finish.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.705 Filed 06/26/20 Page 42 of 94
                             Jury Trial - Volume 2 - November 6, 2019                42


    1                You must find the Defendant not guilty unless the

    2     Government convinces you beyond a reasonable doubt that he is

    3     guilty.

    4                The Government must prove every element of the

    5     crime charged beyond a reasonable doubt.             Proof beyond a

    6     reasonable doubt does not mean proof beyond all possible

    7     doubt.    Possible doubts or doubts based purely on speculation

    8     are not reasonable doubts.         A reasonable doubt is a doubt

    9     based on reason and common sense.           It may arise from the

   10     evidence, the lack of evidence, or the nature of the evidence.

   11                Proof beyond a reasonable doubt means proof that is

   12     so convincing that you would not hesitate to rely and act on

   13     it in making the most important decisions in your own lives.

   14                If you are convinced that the Government has proved

   15     the Defendant guilty beyond a reasonable doubt, say so by

   16     returning a guilty verdict.         If you are not so convinced, say

   17     so by returning a not guilty verdict.

   18                You must make your decision based only on the

   19     evidence that you saw and heard here in court.                Do not let

   20     rumors, suspicions, or anything else that you may have seen or

   21     heard outside of court influence your decision in any way.

   22                The evidence in this case includes only what the

   23     witnesses said while they were testifying under oath and the

   24     exhibits that I allowed into evidence.

   25                Nothing else is evidence.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.706 Filed 06/26/20 Page 43 of 94
                             Jury Trial - Volume 2 - November 6, 2019                  43


    1                The lawyers' and Mr. Morgan's statements and

    2     arguments are not evidence.         Their questions and objections

    3     are not evidence.      My legal rulings are not evidence.           And my

    4     comments and questions are not evidence.

    5                During the trial I did not let you hear the answers

    6     to some of the questions that the lawyers and Mr. Morgan

    7     asked.    You must completely ignore all of these things.             Do

    8     not even think about them.

    9                Do not speculate about what a witness might have said

   10     or what an exhibit might have shown.            These things are not

   11     evidence and you are bound by your oath not to let them

   12     influence your decision in any way.            Make your decision based

   13     only on the evidence as I have defined it here and nothing

   14     else.

   15                Whenever evidence was received for a limited purpose,

   16     you must not consider it for any other purpose.               In this case,

   17     you heard evidence that Mr. Morgan previously was convicted

   18     of crimes.    You may not consider that evidence to determine

   19     the Defendant's character or criminal propensity.               You may

   20     consider the evidence only on the question of whether

   21     Mr. Morgan was convicted of a crime punishable by imprisonment

   22     for a term exceeding one year and that he knew that he had

   23     been so convicted when he allegedly possessed a firearm.

   24                You should use your common sense in weighing the

   25     evidence.    Consider it in light of your everyday experience



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.707 Filed 06/26/20 Page 44 of 94
                             Jury Trial - Volume 2 - November 6, 2019                44


    1     with people and events and give it whatever weight you believe

    2     it deserves.     If your experience tells you that certain

    3     evidence reasonably leads to a conclusion, you are free to

    4     reach that conclusion.

    5                Now, some of you may have heard the term, direct

    6     evidence and circumstantial evidence.            Direct evidence is

    7     simply evidence like the testimony of an eyewitness which,

    8     if you believe it, directly proves a fact.              If a witness

    9     testified that he saw it raining outside, for example, and

   10     you believed him, that would be direct evidence that it was

   11     raining.

   12                Circumstantial evidence is simply a chain of

   13     circumstances that indirectly proves a fact.                  If someone

   14     walked into the courtroom wearing a raincoat covered with

   15     drops of water and carrying a wet umbrella, that would be

   16     circumstantial evidence from which you could conclude or infer

   17     that it was raining.

   18                It is your job to decide how much weight to give

   19     the direct and circumstantial evidence.              The law makes no

   20     distinction between the weight that you should give to either

   21     one or says that one is any better evidence than the other.

   22     You should consider all the evidence, both direct and

   23     circumstantial, and give it whatever weight you believe it

   24     deserves.

   25                Another part of your job as jurors is to decide how



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.708 Filed 06/26/20 Page 45 of 94
                             Jury Trial - Volume 2 - November 6, 2019                45


    1     credible or believable each witness was.             That is your job,

    2     not mine.     It is up to you to decide if a witness's testimony

    3     was believable and how much weight you think it deserves.                You

    4     are free to believe everything that a witness said or only

    5     part of it or none of it at all, but you should act reasonably

    6     and carefully in making these decisions.

    7                Let me suggest some things for you to consider in

    8     evaluating each witness's testimony:

    9                Ask yourself if the witness was able to clearly see

   10     or hear events.     Sometimes even an honest witness may not have

   11     been able to see or hear what was happening and may make a

   12     mistake.

   13                Ask yourself how good the witness's memory seemed to

   14     be.   Did the witness seem able to accurately remember what

   15     happened?     Ask yourself if there was anything else that may

   16     have interfered with the witness's ability to perceive or

   17     remember the events.

   18                And ask yourself how the witness acted while

   19     testifying.     Did the witness appear honest or did the witness

   20     appear to be lying?

   21                Ask yourself if the witness had any relationship to

   22     the Government or the Defendant or anything to gain or lose

   23     from the case that might influence the witness's testimony.

   24                Ask yourself if the witness had any bias or prejudice

   25     or reason for testifying that might cause the witness to lie



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.709 Filed 06/26/20 Page 46 of 94
                             Jury Trial - Volume 2 - November 6, 2019             46


    1     or slant the testimony in favor of one side or the other.

    2                Ask yourself if the witness testified inconsistently

    3     while on the witness stand or if the witness said or did

    4     something or failed to say or do something at another time

    5     that is inconsistent with what the witness said while

    6     testifying.

    7                If you believe that the witness was inconsistent,

    8     ask yourself if this makes the witness's testimony less

    9     believable.     Sometimes it may, other times it may not.

   10                Consider whether the inconsistency was about

   11     something important or about some unimportant detail.             Ask

   12     yourself if it seemed like an innocent mistake or if it seemed

   13     deliberate.

   14                And ask yourself how believable the witness's

   15     testimony was in light of all the other evidence.             Was the

   16     witness's testimony supported or contradicted by other

   17     evidence that you found believable?            If you believe that a

   18     witness's testimony was contradicted by other evidence,

   19     remember that people sometimes forget things and that even two

   20     honest people who witness the same event may not describe it

   21     in exactly the same way.

   22                These are only some of the things that you may

   23     consider in deciding how believable each witness was.             You may

   24     also consider other things that you think shed some light on

   25     the witness's believability.         Use your common sense and your



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.710 Filed 06/26/20 Page 47 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 47


    1     everyday experience in dealing with other people.              And then

    2     decide what testimony you believe and how much weight you

    3     think it deserves.

    4                One more point about witnesses.           Sometimes jurors

    5     wonder if the number of witnesses who testified makes any

    6     difference.     Do not make any decision based only on the number

    7     of witnesses who testified.         What is more important is how

    8     believable the witnesses were and how much weight you think

    9     their testimony deserves; concentrate on that, and not the

   10     numbers.

   11                There is one more general subject that I want to talk

   12     to you about before I begin explaining the elements of the

   13     crimes charged.

   14                The lawyers and Mr. Morgan objected to some of the

   15     things that were said or done during the trial.               Do not hold

   16     that against either side.        The lawyers and parties have a duty

   17     to object whenever they think that something is not permitted

   18     by the Rules of Evidence.        Those rules are designed to make

   19     sure that both sides receive a fair trial.

   20                And do not interpret my feelings on their objections

   21     as any indication of how I think the case should be decided.

   22     My rulings were based on the Rules of Evidence and not on how

   23     I feel about the case.       Remember that your decision must be

   24     based only on the evidence that you saw and heard here in

   25     court.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.711 Filed 06/26/20 Page 48 of 94
                             Jury Trial - Volume 2 - November 6, 2019                     48


    1                That concludes the part of my instructions explaining

    2     your duties and the general rules that apply in every criminal

    3     case.    In a moment I will explain the elements of the crimes

    4     that the Defendant is accused of committing.                  But before I do

    5     that, I want to emphasize that the Defendant is only on trial

    6     for the particular crimes charged in the indictment.                  Your job

    7     is limited to deciding whether the Government has proved the

    8     crime charged.

    9                The criminal statute that the Defendant is accused of

   10     violating is Section 922(g)(1), Title 18, United States Code,

   11     which states:     It shall be unlawful for any person who has

   12     been convicted in any court of a crime punishable by

   13     imprisonment for a term exceeding one year to ship, possess --

   14     I'm sorry, "ship" should not be there -- to possess in or

   15     affecting commerce any firearm or ammunition.

   16                The indictment accuses the Defendant Gemar Morgan of

   17     knowingly possessing a firearm; namely, one Raven Arms Model

   18     MP25, .25 caliber handgun on April 9, 2019, after he had been

   19     convicted in a court of a crime punishable by imprisonment for

   20     a term exceeding one year.

   21                For you to find the Defendant guilty of this charge

   22     the Government must prove the following elements beyond a

   23     reasonable doubt:

   24                First, that the Defendant was convicted in a court of

   25     a crime punishable by imprisonment for a term exceeding one



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.712 Filed 06/26/20 Page 49 of 94
                             Jury Trial - Volume 2 - November 6, 2019             49


    1     year; second, that the Defendant knew that he had been so

    2     convicted; third, that thereafter the Defendant knowingly

    3     possessed the firearm on or about the date charged in the

    4     indictment; and fourth, that his possession of the firearm was

    5     in or affecting commerce.

    6                Evidence that the Defendant Gemar Morgan has a prior

    7     felony conviction is -- I'm sorry -- has prior felony

    8     convictions is admitted only for the purpose of establishing

    9     that elements -- the elements of the charged offense which

   10     require proof of conviction of a crime punishable by

   11     imprisonment for a term exceeding one year and the Defendant's

   12     knowledge of such a conviction.          It is not to be considered

   13     by you for any other purpose or to cast a bad light on the

   14     character of Gemar Morgan.

   15                If you are convinced beyond a reasonable doubt that

   16     the Government has proved each of these elements beyond a

   17     reasonable doubt, say so by returning a guilty verdict on this

   18     count of the indictment.        If you have a reasonable doubt about

   19     any one of these elements, then you must find the Defendant

   20     not guilty of this charge.

   21                The term "knowingly" means voluntarily and

   22     intentionally and not because of mistake or accident.            This

   23     means that the Defendant must have possessed the firearm

   24     purposefully and voluntarily and not by accident or mistake.

   25     It also means that the Defendant knew that he had been



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.713 Filed 06/26/20 Page 50 of 94
                             Jury Trial - Volume 2 - November 6, 2019             50


    1     convicted of a felony and that the object was a firearm.

    2                The term "firearm" means any weapon which will or is

    3     designed to or may readily be converted to expel a projectile

    4     by action of an explosive.

    5                The firearm was in or affecting commerce if it

    6     crossed a state line before the alleged possession.             It is

    7     sufficient for this element to show that the firearm was

    8     manufactured in a state other than Michigan.

    9                Next I want to explain something about possession.

   10     The Government does not necessarily have to prove that the

   11     Defendant owned or physically possessed the firearm for you to

   12     find him guilty of the crime that alleged possession.             The law

   13     recognizes two kinds of possession, actual possession and

   14     constructive possession.        Either one of these, if proved by

   15     the Government, is enough to convict.

   16                To establish actual possession the Government must

   17     prove that the Defendant had direct physical control over an

   18     item and knew that he had control over it.              To establish

   19     constructive possession the Government must prove that the

   20     Defendant had the right to exercise physical control over an

   21     item and knew that he had this right and that he intended to

   22     exercise physical control over the item at some time, either

   23     directly or through other persons.

   24                For example, if you left something with a friend and

   25     coming -- intending to come back later and pick it up or



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.714 Filed 06/26/20 Page 51 of 94
                             Jury Trial - Volume 2 - November 6, 2019             51


    1     intending to send someone else to pick it up for you, you

    2     would have constructive possession of it while it was in the

    3     actual possession of your friend.           But understand that just

    4     being present where something is located does not equal

    5     possession.     The Government must prove that the Defendant had

    6     actual or constructive possession of the gun and that he knew

    7     that he did for you to find him guilty of any of the crimes

    8     which has possession of an element -- as an element.             This, of

    9     course, is all for you to decide.

   10                Next I want to explain something about proving a

   11     defendant's state of mind.         Ordinarily there is no way that a

   12     defendant's state of mind can be proved directly because no

   13     one can read another person's mind and tell what the person is

   14     thinking.     But a defendant's state of mind can be proved

   15     indirectly from surrounding circumstances.              This includes

   16     things like what the Defendant said, what the Defendant did,

   17     and how the Defendant acted, and any other facts and

   18     circumstances in evidence that show what was in the

   19     Defendant's mind.

   20                You may also consider the natural and probable result

   21     of any acts that the Defendant knowingly did and whether it

   22     was reasonable to conclude that the Defendant intended those

   23     results.    This, of course, is all for you to decide.

   24                Next I want to say something about the dates

   25     mentioned in the indictment.         The indictment charges that the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.715 Filed 06/26/20 Page 52 of 94
                             Jury Trial - Volume 2 - November 6, 2019                52


    1     crime happened on or about some date.            The Government does not

    2     have to prove that the crime happened on that exact date, but

    3     the Government must prove that the crime happened reasonably

    4     close to that date.

    5                A person who previously was convicted of a felony may

    6     seek restoration of his right to possess a firearm under

    7     federal law.

    8                Under Section 925(c), Title 18, United States Code:

    9     "A person who is prohibited from possessing firearms or

   10     ammunition may make application to the Attorney General for

   11     relief from the disabilities imposed by federal laws with

   12     respect to the acquisition, receipt, transfer, shipment,

   13     transportation, or possession of firearms.              And the Attorney

   14     General may grant such relief if it is established to his

   15     satisfaction that the circumstances regarding the disability

   16     and the applicant's record and reputation are such that the

   17     applicant will not be likely to act in a manner dangerous to

   18     public safety and that granting the relief would not be

   19     contrary to the public interest.

   20                "Any person whose application for relief from the

   21     United States" -- I'm sorry -- "any person whose application

   22     for relief from disabilities is denied by the Attorney General

   23     may file a petition with the United States District Court for

   24     the District in which he resides for a judicial review of such

   25     denial.    Whenever the Attorney General grants relief to any



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.716 Filed 06/26/20 Page 53 of 94
                             Jury Trial - Volume 2 - November 6, 2019             53


    1     person pursuant to this section, he shall promptly publish it

    2     in the Federal Register Notice of Actions, together with the

    3     reasons therefor."

    4                Another law, Section 478.144, Title 27 of the Code of

    5     Federal Regulations, under that law a prohibited person may

    6     apply to the Director of the Bureau of Alcohol, Tobacco,

    7     Firearms, and Explosives for relief from such prohibition.

    8     The law reads:     "Whenever the director grants relief to any

    9     person pursuant to this section, a notice of such action shall

   10     be promptly published in the Federal Register, together with

   11     the reasons therefor."

   12                Under Section 750.224F(2), Michigan Compiled Laws, a

   13     person convicted of a specified felony may have his or her

   14     rights to possess a firearm restored after five years if the

   15     person has paid all fines imposed for the violation, the

   16     person has served all terms of imprisonment imposed for

   17     the violation, the person has successfully completed all

   18     conditions of probation or parole imposed for the violation,

   19     and the person properly submitted a petition for restoration

   20     of rights to a Michigan Circuit Court which granted the

   21     petition.

   22                The Defendant has the burden of proving this defense

   23     and he must prove it by a preponderance of the evidence, which

   24     means that it is more likely than not that he has carried his

   25     burden of proof.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.717 Filed 06/26/20 Page 54 of 94
                             Jury Trial - Volume 2 - November 6, 2019                  54


    1                If you find that the Defendant Gemar Morgan applied

    2     for and was granted a restoration of his right to possess a

    3     firearm under either of these laws -- it says either of these

    4     two laws, but there are three -- two apply to the federal

    5     conviction, one applies to the state conviction -- then you

    6     must find him not guilty.

    7                Keep in mind that even though the Defendant has

    8     raised this defense, the Government still has the burden of

    9     proving all the elements of the crime charged beyond a

   10     reasonable doubt.

   11                That concludes my part of the instructions explaining

   12     the elements of the crime.         Next I will explain the

   13     Defendant's position.

   14                Defendant Gemar Morgan contends that he is not guilty

   15     of the crime with which he is charged.               He maintains that his

   16     right to possess a firearm was restored by law.

   17                That concludes the part my instructions explaining

   18     the elements of the crime and the Defendant's position.               Next

   19     I will explain some rules that you must use in considering

   20     some of the testimony and evidence.

   21                A defendant has an absolute right not to testify or

   22     present evidence.      The fact that the Defendant in this case did

   23     not testify or present any evidence cannot be considered by

   24     you in any way.     Do not even discuss it in your deliberations.

   25                Remember that it is up to the Government to prove the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.718 Filed 06/26/20 Page 55 of 94
                             Jury Trial - Volume 2 - November 6, 2019                55


    1     Defendant guilty beyond a reasonable doubt.              It is not up to

    2     the Defendant to prove his innocence.

    3                The Defendant Gemar Morgan has chosen to represent

    4     himself during this trial.         Mr. Morgan is not a lawyer.

    5     And although he understands that he has a right to have an

    6     attorney represent him throughout the proceedings, he also has

    7     a right to represent himself.

    8                The fact that Mr. Morgan has decided to represent

    9     himself in these proceedings should not enter into your

   10     deliberations in any way, either for or against Mr. Morgan,

   11     and this case should be judged like any other case.

   12                You heard testimony from witnesses who are police

   13     officers or agents.      That testimony is to be judged by the

   14     same standards you used to evaluate the testimony of any other

   15     witnesses.

   16                You have heard the testimony of David Salazar and

   17     Kenton Weston who testified to certain facts and also gave

   18     testimony in the form of an opinion.            With respect to the

   19     opinion testimony, such witnesses may have special knowledge

   20     or experience that allows the witness to give an opinion based

   21     on facts furnished to that witness by others.

   22                You should assess the fact testimony of the witnesses

   23     using the factors I explained earlier and decide if the

   24     witness's testimony was believable and how much weight you

   25     think it deserves.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.719 Filed 06/26/20 Page 56 of 94
                             Jury Trial - Volume 2 - November 6, 2019               56


    1                You may, but do not have to, accept the witness's

    2     opinions.     In deciding how much weight to give it or to give

    3     them you should consider each witness's qualifications and how

    4     he reached his conclusions.         Also consider the other factors

    5     discussed in these instructions for weighing the credibility

    6     of witnesses.

    7                Remember that you alone are to decide how much of a

    8     witness's testimony to believe and how much weight you think

    9     it deserves.

   10                The law does not require any party to call as

   11     witnesses all persons who may have been present at any time or

   12     place involved in the case or who may appear to have some

   13     knowledge of the matters in issue at this trial.              Nor does the

   14     law require any party to produce as exhibits all papers and

   15     things mentioned in the evidence in the case.

   16                That concludes the part of my instructions explaining

   17     the rules for considering some of the testimony in evidence.

   18     Now we will hear the closing arguments of the attorneys and

   19     Mr. Morgan.     Pay attention, please, to these arguments, but

   20     remember that the closing arguments are not evidence.              They

   21     are only intended to assist you in understanding the evidence

   22     and the theory of each party.          You must base your decision

   23     only on the evidence.

   24                Is the Government prepared to address the jury?

   25                MR. VAN WERT:     Yes, your Honor.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.720 Filed 06/26/20 Page 57 of 94
                             Jury Trial - Volume 2 - November 6, 2019                57


    1                THE COURT:    Mr. Van Wert, you may proceed.

    2                MR. VAN WERT:     Thank you.      May I approach the

    3     lectern, your Honor?

    4                THE COURT:    Yes, of course.

    5                MR. VAN WERT:     Shall we turn the screens on for the

    6     jurors, your Honor?

    7                THE COURT:    Let me see.       Are those videos up on your

    8     screens?

    9                Do you want to pull the screens up?

   10                MR. VAN WERT:     May I proceed?

   11                THE COURT:    Yes.

   12                MR. VAN WERT:     Thank you.

   13                Ladies and gentlemen, this is a simple case.           It's a

   14     case involving one defendant, one crime, that was committed on

   15     one day, April 9, 2019, in the City of Warren.

   16                That Defendant is Gemar Morgan.           You heard that on

   17     that day various officers were looking for him, trying to

   18     arrest him on a felony warrant.

   19                They eventually found him outside of a physical

   20     therapy or a pharmacy business in the City of Warren.             They

   21     executed that arrest warrant, placed him in handcuffs, and

   22     patted his pockets.      While doing so they found a firearm in

   23     his pocket.

   24                Ladies and gentlemen, Judge Lawson gave you a number

   25     of instructions now and I want to talk about a couple of those



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.721 Filed 06/26/20 Page 58 of 94
                             Jury Trial - Volume 2 - November 6, 2019                    58


    1     briefly.

    2                First of all, your duties as jurors.               Your duties are

    3     to listen to the evidence, listen to the witnesses, what they

    4     said, look at the evidence, look at the exhibits, and based

    5     upon the evidence, determine what happened.              And Judge Lawson

    6     instructed you on the evidence, what it is and what it isn't.

    7                The evidence includes what the witnesses said while

    8     under oath.     The evidence includes the exhibits that were

    9     actually admitted.

   10                Judge Lawson told you nothing else is evidence.               The

   11     lawyers' statements, meaning my statements, the statements by

   12     Ms. Ison, also the statements made by the Defendant while

   13     questioning witnesses are not evidence.              Statements made in

   14     opening statements by myself -- or I'm sorry -- by Ms. Ison or

   15     by the Defendant are not evidence.           The only thing that's

   16     evidence is what you heard from the witnesses who testified

   17     under oath and the exhibits that were admitted.

   18                Once you listen to that evidence, once you have

   19     determined what happened that day, April 9, 2019, you then

   20     apply what happened and apply the law that Judge Lawson gave

   21     to you and will give to you.         You apply it to those facts and

   22     decide whether the Government proved its case beyond a

   23     reasonable doubt.

   24                Again, it's important that -- it's the job of Judge

   25     Lawson and only Judge Lawson to tell you what the law is, what



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.722 Filed 06/26/20 Page 59 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 59


    1     law to apply to the facts of this case.              If what I said

    2     disagrees with what Judge Lawson tells you, if what Ms. Ison

    3     said disagrees with what Judge Lawson tells you, or if what

    4     Mr. Morgan said disagrees with the law as given to you by

    5     Judge Lawson, you must follow what Judge Lawson told you.

    6     What the Judge says about the law controls and that's very,

    7     very important.

    8                Again, simple case.       One defendant, one crime, one

    9     day.   The crime is being a felon in possession of a firearm.

   10                That crime is made up of four elements.            That's what

   11     the Government needs to prove beyond a reasonable doubt;

   12     nothing more than those four elements, nothing less than those

   13     four elements.

   14                First, that the Defendant, Mr. Morgan, was convicted

   15     in a court of a crime punishable by imprisonment for a term

   16     exceeding one year; second, that he knew he had been so

   17     convicted; third, that the Defendant knowingly possessed a

   18     firearm on or about the date charged in the indictment, which

   19     was April 9th; that the possession of the firearm was in or

   20     affecting commerce.      I'll talk about these one by one.

   21                First, the first element that the Defendant was

   22     convicted in a court of law of a crime punishable by more than

   23     one year in prison.      How did the Government meet the -- meet

   24     its burden by proving that element beyond a reasonable doubt?

   25     The court documents showing Mr. Morgan's convictions of two



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.723 Filed 06/26/20 Page 60 of 94
                             Jury Trial - Volume 2 - November 6, 2019                  60


    1     separate offenses that were punishable by more than one year

    2     in prison.

    3                Now, this element is important because it punishes

    4     crimes where the possible penalty is more than one year.                In

    5     this case, Mr. Morgan didn't receive a possible penalty of

    6     morn than one year, but actually received more than one year

    7     imprisonment on each of those crimes.

    8                First, on Exhibit Number 5, which is the judgment of

    9     sentence from the 1998 case which was imposed in 1999, showing

   10     that Mr. Morgan was imprisoned for a term of four to fifteen

   11     years on Count 1.

   12                Second way we proved this crime is with the judgment

   13     of sentence from the more recent conviction from the Western

   14     District of Michigan, federal offense of being a felon in

   15     possession of a firearm.        Again, Mr. Morgan was sentenced in

   16     this case to more than one year, 78 months.

   17                Second element the Government needs to prove beyond

   18     a reasonable doubt, that the Defendant knew that he was

   19     convicted of a crime punishable by more than one year in

   20     prison.     Again, the same evidence that proves element one

   21     proves element two.

   22                The fact that Mr. Morgan -- how did he know he was

   23     punishable by more than -- of a crime punishable by more than

   24     one year?     Because he was actually sentenced to more than

   25     one year, each of those crimes.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.724 Filed 06/26/20 Page 61 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 61


    1                Again, the armed robbery conviction, four to fifteen

    2     years on Count 1, two years on Count 2, and the felon in

    3     possession conviction, 78 months.           More than one year on each

    4     of those crimes.

    5                Third element is the Defendant knowingly possessed

    6     the firearm on or about the date charged in the indictment.

    7     The date charged in the indictment was April 9, 2019.

    8                Ladies and gentlemen, Trooper Brian Kross testified

    9     that when he located the Defendant he was placed under arrest.

   10     Patted him down.      This firearm was in the Defendant's pocket.

   11     Raven Arms .25 caliber semiautomatic firearm in his right

   12     front pants pocket.

   13                Witnesses have testified that they told you that they

   14     were looking for the Defendant and looking to arrest him on a

   15     warrant out of Allen Park.         They tracked him down.       They did

   16     their job.    Their job was to find him, arrest him on that

   17     warrant, take him into custody.          They did that.       During that

   18     process, again, they patted him down, found the gun in his

   19     pocket.

   20                Special Agent David Salazar inspected that gun,

   21     looked at it, told you it was a firearm.             He told you he

   22     looked at the -- he inspected the firearm.              He looked at it.

   23     It was marked with the markings identifying it as a firearm.

   24                The fourth element is that the firearm was in or

   25     affecting commerce.      Again, Judge Lawson instructed you on



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.725 Filed 06/26/20 Page 62 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 62


    1     this element and told you what that term means.               The firearm

    2     was in or affecting commerce if it crossed a state line before

    3     it was possessed.      It's sufficient to show the firearm was

    4     manufactured in a state other than Michigan, and again, that

    5     was established through the testimony of Special Agent David

    6     Salazar who told you that the Raven Arms firearm was

    7     manufactured in the state of California.

    8                How did he determine that?           Business records of

    9     Raven Arms, a California company, manufactured guns only in

   10     California.     Also, look at the firearm holding it in your

   11     right hand indicates on there it was made in California.

   12                Ladies and gentlemen, I told you what the Government

   13     is required to prove for this crime.            Those four elements;

   14     nothing more, nothing less.

   15                What is not an element that the Government is

   16     required to prove for this crime, the Government does not have

   17     the burden of showing that the Defendant's rights have not

   18     been restored.     It's on the Defendant.            If he wants to raise

   19     that defense, it is his burden to show it.              Again, the

   20     Defendant -- the Government produced proof that he was

   21     convicted of two separate crimes punishable by more than one

   22     year in prison.

   23                First was a state charge.         Judge Lawson instructed

   24     you under state law if you're convicted of a crime like that

   25     punishable by more than one year imprisonment, how do you get



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.726 Filed 06/26/20 Page 63 of 94
                             Jury Trial - Volume 2 - November 6, 2019                    63


    1     your rights back?      How do you again, at some point in time,

    2     get your right to possess a firearm back?

    3                Well, Judge Lawson told you.          Five years must pass

    4     until the sentence is done.         Petition the Court and get an

    5     order from the Court.       That's the only way.

    6                For the federal crime, again, Judge Lawson instructed

    7     you when you're convicted of a federal crime punishable by

    8     more than one year in prison, how do you again get the right

    9     to possess a firearm?       Well, first way is you apply for relief

   10     from the Attorney General who has to grant that relief, publish

   11     it in the Federal Register, which is a public directory.

   12                Second way is to get relief from the actual Director

   13     of the ATF who, again, if he grants that relief, will publish

   14     in the Federal Register.

   15                Again, that's not one of the elements the Government

   16     must prove.     The Defendant wants to make those allegations to

   17     raise that defense, it's his burden to show.                  There has been

   18     no -- absolutely no proof that the Defendant's rights were

   19     restored in any way, state law, federal law, under no law.

   20                Ladies and gentlemen, again, simple case.               One

   21     defendant, one crime, one day.          Government needs to show

   22     that the Defendant, prohibited from possessing a firearm

   23     based upon his prior convictions, and that was done beyond a

   24     reasonable doubt.

   25                Also, that the Defendant knew that he was



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.727 Filed 06/26/20 Page 64 of 94
                             Jury Trial - Volume 2 - November 6, 2019                64


    1     punishable -- that he was convicted of those crimes punishable

    2     by more than one year in prison.           Government did that beyond a

    3     reasonable doubt.

    4                The Government needed to show that the Defendant

    5     possessed that firearm, and the Government did that beyond a

    6     reasonable doubt by showing that when he was arrested he had

    7     that gun, Exhibit 1, in his pocket.

    8                That the gun traveled in interstate commerce.          It was

    9     not made in Michigan.       It was made in California.        That meets

   10     that element.

   11                Ladies and gentlemen, this is a simple case.          One

   12     defendant, one crime.       He is simply guilty.

   13                Thank you.

   14                THE COURT:    Thank you, Mr. Van Wert.

   15                Mr. Morgan, would you like to address the jury?

   16                DEFENDANT MORGAN:       Yes.

   17                THE COURT:    All right.

   18                DEFENDANT MORGAN:       The Defense comes before the court

   19     to assert the founding commands of the Fourteenth Amendment --

   20                THE COURT:    Stand by one second.

   21                Can you hear Mr. Morgan okay?

   22                Mr. Morgan, you can step up to this lectern here, if

   23     you would like.

   24                DEFENDANT MORGAN:       How's that?

   25                THE COURT:    Would you like to -- would you like to



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.728 Filed 06/26/20 Page 65 of 94
                             Jury Trial - Volume 2 - November 6, 2019                    65


    1     use the lectern or do you want to do it from there?

    2                DEFENDANT MORGAN:       I can do it right here.          Could you

    3     hear me from here?

    4                THE COURT:    That's better.

    5                DEFENDANT MORGAN:       Okay.    The Defense comes before

    6     the Court to assert the founding commands of the Fourteenth

    7     Amendment of the United States Constitution.                  No state shall

    8     make any law that will abridge the privileges or immunities of

    9     citizens of the U.S., nor shall any state deprive any person

   10     of life, liberty, or property without due process of law, nor

   11     deny any person the equal protection of the laws.

   12                Amendment one, religion and expression.               Congress

   13     shall not -- Congress shall make no law respecting an

   14     establishment of religion or prohibiting the free exercise

   15     thereof or abridging the freedom of speech or of the press or

   16     the right of the people peaceably to assemble and to petition

   17     to the Government for redress of grievances.

   18                As the right of freedom of speech, the definition of

   19     felon is one who has been convicted of a felony and has not

   20     yet finished serving time for the conviction.

   21                MR. VAN WERT:     Objection, your Honor.            That is a

   22     misstatement of the law.

   23                DEFENDANT MORGAN:       Mr. Morgan --

   24                THE COURT:    Just a minute, Mr. Morgan.             If he

   25     objects, just stop talking for a minute.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.729 Filed 06/26/20 Page 66 of 94
                             Jury Trial - Volume 2 - November 6, 2019                    66


    1                MR. VAN WERT:     I apologize, your Honor, for objecting

    2     to defense closing, but that's a misstatement of the law.

    3     That's been provided by the Court and decided by the Court,

    4     your Honor.

    5                THE COURT:    All right.      Mr. Morgan, you should not be

    6     telling the jury what you believe the law is.                  The law comes

    7     from me.

    8                DEFENDANT MORGAN:       I'm not telling -- I'm giving

    9     them a definition up under the freedom of speech.                  I got

   10     the freedom of speech to give them a definition that the

   11     dictionary defines as felon.         That's not the law.           That's a

   12     definition.

   13                THE COURT:    Actually, it is the law.              The objection

   14     is --

   15                DEFENDANT MORGAN:       The word "felon" is not a law,

   16     that's a definition.

   17                THE COURT:    Mr. Morgan, I disagree.              The objection is

   18     sustained, and you may not make that argument.

   19                Members of the jury, as I indicated before, if the

   20     parties or the lawyers tell you what they believe the law is,

   21     you must disregard it and take the law from me as I have

   22     instructed you.

   23                Go ahead then.

   24                DEFENDANT MORGAN:       Mr. Morgan will assert all rights

   25     and -- Mr. Morgan will assert all rights promised by the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.730 Filed 06/26/20 Page 67 of 94
                             Jury Trial - Volume 2 - November 6, 2019                  67


    1     Constitution in order to protect self from the constraints of

    2     abuse, harm, bias, and prejudice.

    3                The most important matter in this process is that

    4     Mr. Morgan was rewarded the endorsement on -- Mr. Morgan

    5     was rewarded the endorsement on his CDL to haul hazardous

    6     material --

    7                MR. VAN WERT:     Objection, your Honor.           This assumes

    8     facts not in evidence.       There was absolutely no evidence

    9     produced during trial in this matter.

   10                THE COURT:    Mr. Morgan, you can only discuss what was

   11     in evidence.     There is no evidence of that here.

   12                DEFENDANT MORGAN:       The law enforcement agents got my

   13     CDL, so this is the truth.         I got the freedom of speech to

   14     speak the truth.

   15                THE COURT:    You have the freedom of speech in a

   16     closing argument to discuss the evidence.              You haven't offered

   17     any of that evidence.

   18                DEFENDANT MORGAN:       Okay.

   19                THE COURT:    The objection is sustained.

   20                DEFENDANT MORGAN:       Which range from marine pollutants

   21     to explosives.

   22                MR. VAN WERT:     Objection, your Honor.           Judge, he is

   23     continuing on with the exact same argument despite the

   24     objection being sustained just now.

   25                THE COURT:    You understood my ruling, Mr. Morgan?



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.731 Filed 06/26/20 Page 68 of 94
                               Jury Trial - Volume 2 - November 6, 2019           68


    1                DEFENDANT MORGAN:         Yeah.    I'm moving on.

    2                THE COURT:      Okay.     Go ahead.

    3                DEFENDANT MORGAN:         Yeah.

    4                Which are classified as conditions to have rights

    5     restored under the requirements elected by TSA and Department

    6     of Homeland Security.

    7                Mr. Morgan would request to the Court for permission

    8     to subpoena the Allen Park Police Department surveillance

    9     video footage for April 9, 2019, which would prove that Brian

   10     Kross pocketed my enhanced and hazmat endorsed CDLs and exited

   11     the Allen Park Police Department.

   12                Also, Mr. Morgan will request to the Court for the

   13     subpoena of phone records of either Mr. Morgan or Brian Kross

   14     where the phone records will show that on March 8th, 2019, the

   15     conversation that Mr. Morgan and Brian Kross had, whereas it

   16     will show the perjury that Brian Kross committed on 11/5/2019

   17     under oath, authorized in the Federal Rules of Evidence

   18     Rule 603.

   19                Definition:       Oath or affirmation to testify

   20     truthfully.        Before testifying a witness must give an oath or

   21     affirmation to testify truthfully.

   22                The Defense asserts the 14th Amendment in this

   23     matter, a request, asserting equal protection of the law,

   24     whereas Federal Rules of Evidence Rule 401 tests relevance of

   25     evidence.     A:     It has any tendency to make a fact more



                                       USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.732 Filed 06/26/20 Page 69 of 94
                             Jury Trial - Volume 2 - November 6, 2019               69


    1     probable than it would be without the evidence.

    2                Defense assert Federal Rules of Evidence Rule 401 in

    3     this matter so that the jury may examine evidence that will

    4     clarify and show proof that a Government witness blatantly

    5     lied under oath after I asked Brian Kross, have you lied under

    6     oath to cover up the truth, which he said no, which in this

    7     matter is a violation of United States Code Subsection 1621,

    8     perjury.

    9                The Defense stress the value of the Fourteenth

   10     Amendment, equal protection of the law, due to the prejudice,

   11     abuse, and harm that a lie under oath will inflict, whereas --

   12     a lie under oath will inflict, whereas Rule 401 must be

   13     inserted in this matter due to the requested video footage

   14     and phone conversation will prove a fact more probable as

   15     Rule 401 promise and can prevent harm, abuse, error, and

   16     prejudice that a witness lying under oath has committed.

   17                The Defense would like to emphasize the importance of

   18     the witness testimony on 11/5/19.           The Defense asked each

   19     witness if they were employed by a professional entity of the

   20     Government.     Each witness has said yes.           The purpose of the

   21     question was to examine the test of the ethics and conduct

   22     that a professional entity applies in a serious matter that

   23     involved the lives of peoples.

   24                One of the main questions that was asked to each

   25     witness was, did any of the witness conduct a forensic lab



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.733 Filed 06/26/20 Page 70 of 94
                             Jury Trial - Volume 2 - November 6, 2019                70


    1     report for the firearm which will determine the fingerprints,

    2     identification, and DNA results from the firearm.

    3                Also, the Defense asked the witness -- witnesses, did

    4     they have a legal arrest and seize warrant.              If so, could each

    5     witness provide an address, license plate, property, and names

    6     of the people that was involved in the legal arrest warrant.

    7     Majority of the witnesses stated they could not produce the

    8     details.

    9                Also, the Defense asked each witness did they allege

   10     that Mr. Morgan traveled across state line with a firearm.

   11     Each witness answered no.        The Supreme Court define traveling

   12     across -- the Supreme Court define possession and --

   13     possession of a firearm in commerce as a person possesses in

   14     commerce or affecting commerce if at the time of the offense

   15     the gun was moving in interstate or on an interstate facility.

   16                MR. VAN WERT:     Objection, your Honor.           That's again a

   17     misstatement of the law.

   18                THE COURT:    Mr. Morgan, that's simply not correct.

   19                DEFENDANT MORGAN:       That's what the -- I got it right

   20     here.

   21                THE COURT:    Well, that's not --

   22                DEFENDANT MORGAN:       That's what the Supreme Court

   23     ruled.

   24                THE COURT:    That does not apply to the crime charged

   25     in this indictment.      We have been over this about four times



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.734 Filed 06/26/20 Page 71 of 94
                             Jury Trial - Volume 2 - November 6, 2019             71


    1     in this case now and --

    2                DEFENDANT MORGAN:       This the definition.

    3                THE COURT:    Don't interrupt me while I'm talking to

    4     you.

    5                DEFENDANT MORGAN:       Okay.

    6                THE COURT:    The law with respect to possession and

    7     with respect to in or affecting commerce is decided in the

    8     jury instructions and those in the instructions I gave the

    9     jury and you're telling them something different and that

   10     doesn't apply here.      So the objection is sustained and you

   11     will have to move on to something else.

   12                DEFENDANT MORGAN:       Okay.

   13                The Supreme Court rejected the Government's

   14     submission.     This is the definition of interstate commerce.

   15                The Supreme Court rejected the Government's

   16     submission concerning purported ties to interstate commerce

   17     emphasizing that the term, used in the activity affecting

   18     commerce, is most sensibly read to mean active employment for

   19     commercial purposes and not a merely passive passing or past

   20     connection to ties.

   21                It surely is not the common perception that a private

   22     owner occupying a residence is used in the activity of

   23     receiving natural gas, a mortgage, or insurance policy.

   24                And I will read this definition.

   25                THE COURT:    Mr. Morgan, you can't read definitions.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.735 Filed 06/26/20 Page 72 of 94
                             Jury Trial - Volume 2 - November 6, 2019               72


    1     If you want to talk about the law, you can talk about the law

    2     as stated in the jury instructions, but not what you perceive

    3     to be the law if it's different.

    4                DEFENDANT MORGAN:       I'm reading exactly what it states.

    5                THE COURT:    Well, what you have stated there does not

    6     apply to this case.      I have already ruled on that.        So if you

    7     have --

    8                DEFENDANT MORGAN:       Could I ask a question?

    9                THE COURT:    If you want to discuss the facts of

   10     the case in relation to the law that's stated in the jury

   11     instructions, you have a right to do that.

   12                DEFENDANT MORGAN:       Could I ask a question?

   13                THE COURT:    Yes.

   14                DEFENDANT MORGAN:       Do this case involve interstate

   15     commerce?    Possession of a firearm in interstate commerce or

   16     affecting commerce?

   17                THE COURT:    You read the jury instructions; correct?

   18                DEFENDANT MORGAN:       I'm asking you a question so we

   19     can have a mutual understanding.

   20                THE COURT:    Well, this is not --

   21                DEFENDANT MORGAN:       Because I have rights also.

   22                THE COURT:    This is not a debate.

   23                DEFENDANT MORGAN:       I'm asking a question, your Honor.

   24                THE COURT:    The answer to your question --

   25                DEFENDANT MORGAN:       According to the jury instructions



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.736 Filed 06/26/20 Page 73 of 94
                             Jury Trial - Volume 2 - November 6, 2019             73


    1     I got, the fourth element of that jury instruction states that

    2     a person must possess, possess the firearm in interstate -- in

    3     commerce or affecting commerce.

    4                THE COURT:    That's right.       If you look on page 17

    5     of the jury instructions it says that a firearm was in or

    6     affecting commerce if it crossed a state line prior to the

    7     alleged possession.

    8                DEFENDANT MORGAN:       Up under the --

    9                THE COURT:    It's sufficient for this element to show

   10     that the firearm was manufactured in a state other than

   11     Michigan.

   12                DEFENDANT MORGAN:       That's not the law, your Honor.

   13                THE COURT:    Mr. Morgan, it's the law that applies to

   14     this case, and that's what you must be governed by.

   15                DEFENDANT MORGAN:       Okay.    Could I read -- could I

   16     read the dormant clause of the commerce?

   17                THE COURT:    No.

   18                DEFENDANT MORGAN:       Why is that, your Honor?

   19                THE COURT:    Because it's not the law that applies

   20     to this case.

   21                DEFENDANT MORGAN:       Up under the Fourteenth

   22     Arulement [sic] you're depriving me of the equal protection

   23     of the law.     This give a -- this is a clear definition of the

   24     commerce clause right here.         It will help the jury understand

   25     exactly what the term, commerce, means.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.737 Filed 06/26/20 Page 74 of 94
                             Jury Trial - Volume 2 - November 6, 2019              74


    1                THE COURT:    Mr. Morgan, do you have any further

    2     argument or do you want me to order you to sit down?

    3                DEFENDANT MORGAN:       Yes.    Yes, I do have an argument.

    4                THE COURT:    All right.       As long as it doesn't

    5     apply -- as long as it doesn't refer to your conception of

    6     what you think the law ought to be, you can go forward.

    7     Otherwise, move on to something else.

    8                DEFENDANT MORGAN:       Okay.    The use of a gun

    9     manufactured in another state.            Do that have anything to do

   10     with this case?

   11                THE COURT:    This doesn't have to do with use, it has

   12     to do with possession.

   13                DEFENDANT MORGAN:       I'm about to read the use of a gun

   14     manufactured in another state.            You said look on page 17.

   15                Excuse me.    The last sentence on page 17 say it is

   16     sufficient for this element to show that the firearm was

   17     manufactured in another state other than Michigan.             Now, I

   18     got a perfect law that states a gun manufactured outside of

   19     Michigan.    Could I read that?

   20                THE COURT:    You want to read a law?

   21                DEFENDANT MORGAN:       Yes.    You said I can talk about

   22     the law.

   23                THE COURT:    You can talk about the law as stated in

   24     the jury instructions.

   25                DEFENDANT MORGAN:       Okay.    That's -- that's what



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.738 Filed 06/26/20 Page 75 of 94
                             Jury Trial - Volume 2 - November 6, 2019                75


    1     it is.

    2                Neither does the use of a gun manufactured in another

    3     state constitute engaging in interstate commerce because there

    4     are no gun manufacturers in Michigan.

    5                MR. VAN WERT:     Your Honor, I would have to object.

    6                DEFENDANT MORGAN:       Virtually every gun comes from

    7     another state.

    8                THE COURT:    There is an objection.

    9                DEFENDANT MORGAN:       Excuse me?

   10                THE COURT:    There is an objection.

   11                MS. RABEN:    There is an objection, so you have to

   12     stop.

   13                MR. VAN WERT:     And I apologize for objecting again,

   14     but again, I renew my previous objections that the Defendant

   15     is misstating the law.       The Court has already ruled and I have

   16     to object, your Honor.

   17                THE COURT:    You have read that passage to me before,

   18     Mr. Morgan.     You have read it, I think, two or three times

   19     now.     This would probably be the fourth.          I told you that law

   20     does not apply here and so you may not tell the jury that it

   21     does.

   22                DEFENDANT MORGAN:       Up under the Fourteenth Amendment

   23     it say the use of a gun manufactured in another state.             On

   24     page 17, the last sentence, it talks about the firearm was

   25     manufactured in another state.          I mean, I'm reading what



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.739 Filed 06/26/20 Page 76 of 94
                             Jury Trial - Volume 2 - November 6, 2019             76


    1     the law states.     I'm reading what is on page 17.           It's

    2     identical.     If it's not identical, what is not proper about

    3     reading the law that will define to the jury exactly the

    4     clarification of the misunderstanding on page 17?              That's

    5     the law.

    6                THE COURT:    So you're telling me that there is a

    7     misunderstanding on page 17?

    8                DEFENDANT MORGAN:       No.     I'm telling you -- I'm asking

    9     you what's the misunderstanding?            On page 17 it say it's

   10     sufficient for the element to show that the firearm was

   11     manufactured in another -- in a state other than Michigan.

   12     This law right here states the use of a gun manufactured in

   13     another state.     I'm asking you what's the difference between

   14     the two.     This is talking about the same identical term.

   15                THE COURT:    It is not.      It's talking about use as

   16     opposed to possession.       Those are two different things.

   17     You're not charged with using a gun.            You're charged with

   18     possessing a gun.

   19                DEFENDANT MORGAN:       Well, it give the definition of

   20     the possession.

   21                THE COURT:    Go ahead with your argument.

   22                DEFENDANT MORGAN:       Okay.    Thus, any gun used in a

   23     state that does not manufacture guns necessarily involves

   24     the accusation -- acquisition of a product that moved in

   25     interstate commerce.       If the use -- if the possession of a gun



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.740 Filed 06/26/20 Page 77 of 94
                             Jury Trial - Volume 2 - November 6, 2019              77


    1     manufactured in another state supplied the jurisdictional hook

    2     for whether an action constitutes engaging in interstate

    3     commerce, then every crime committed in Michigan with a gun

    4     or any other weapon not manufactured here will potentially be

    5     subject to federal criminal jurisdiction.              This is not the

    6     law.   If it were, then whether or not federal criminal

    7     jurisdiction attaches would depend upon where weapons are

    8     manufactured.

    9                And in constitutional -- constitutional Article I,

   10     Clause -- subsection A, Clause 3, Congress gave -- Congress

   11     got the power to regulate commerce, not manufacturing, as this

   12     law states right here.

   13                The gun possessed here were the implement by the --

   14     by which members carry out alleged criminal activity.              The

   15     gun may have been involved in interstate commerce, but not the

   16     offense.

   17                The Supreme Court made clear in Building -- American

   18     Building Trade Maintenance that the purchase from a local

   19     supplier of goods --

   20                MR. VAN WERT:     Judge, I apologize.

   21                THE COURT:    Mr. Morgan, excuse me, please.

   22                Mr. Morgan, you are not to cite law to the jury.

   23                DEFENDANT MORGAN:       You just told me I can talk about

   24     the law.

   25                THE COURT:    You can talk about the law as it is



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.741 Filed 06/26/20 Page 78 of 94
                             Jury Trial - Volume 2 - November 6, 2019                  78


    1     stated in the jury instructions.           You are not to read from

    2     Supreme Court cases.

    3                DEFENDANT MORGAN:       You're giving me a direct order,

    4     your Honor.     I mean, you told me I can talk about the law.

    5     That's exactly what I'm reading from.

    6                THE COURT:    No, you're not.        You're not reading from

    7     the jury instructions.       You're reading from case law that may

    8     or may not apply to this case.          The law that the jury is to

    9     apply is the law that I gave to them.

   10                Now, do you have anything further about the facts of

   11     the case that you would like to discuss?

   12                DEFENDANT MORGAN:       Yes, your Honor.           The facts in

   13     this case, you got, what, two prosecutors, a judge that's been

   14     biased, prejudiced, and harmful, and caused all kind of error

   15     in this process.      Every time I try to produce any evidence,

   16     you know, or laws that supports my defense, the Government

   17     make an objection and you rule in they favor.                  This is

   18     prejudice.    This is violation of the Fourteenth Amendment.

   19                It's a violation of the Tenth Amendment.                The

   20     Tenth Amendment gave the powers to the states, meaning the

   21     individual states and to the peoples, not to the United

   22     States.

   23                This case should not be in the federal criminal

   24     justice jurisdiction.       This is a state case and the Federal

   25     Government has violated every rights pertaining to the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.742 Filed 06/26/20 Page 79 of 94
                             Jury Trial - Volume 2 - November 6, 2019               79


    1     Interstate Commerce Act.

    2                If you define -- if you allow me to define the

    3     Interstate Commerce Act, I would be happy to define it, so the

    4     jury can understand what that terminology mean.               It don't have

    5     nothing to do with being in the state that you reside in, the

    6     Interstate Commerce Act -- matter of fact, I will read it to

    7     you.

    8                MR. VAN WERT:     Your Honor, I object again.

    9                THE COURT:    You're going to read a law to me,

   10     Mr. Morgan?

   11                DEFENDANT MORGAN:       The Interstate Commerce Act,

   12     because that was derived from the Title 49, the transportation

   13     title.    I'm a CDL truck driver.        Interstate commerce got to

   14     deal with the transportation of property and goods across

   15     the United States.      It's regulated to prevent monopoly and

   16     prejudice from the carriers, the carrier rates.               It don't have

   17     anything to do with the criminal activity as the law specify.

   18                THE COURT:    All right.      I will not permit you to read

   19     the Interstate Commerce Act to the jury.

   20                DEFENDANT MORGAN:       That's depriving me of my rights

   21     again.    That's biased, that's prejudiced, and that's harm, a

   22     harmful error.

   23                THE COURT:    Do you have anything else?

   24                DEFENDANT MORGAN:       And very prejudiced.

   25                THE COURT:    Do you have anything else?



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.743 Filed 06/26/20 Page 80 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 80


    1                You're sitting down.        Does that mean you have nothing

    2     else?

    3                DEFENDANT MORGAN:       I mean, you won't let me -- you

    4     won't allow me to assert my rights up under the Constitution.

    5     The Constitution give me the freedom of speech.               I refuse to

    6     disrespect your courtroom by overtalking you, so if you not

    7     going to allow me to assert the rights as you -- in one phrase

    8     you tell me to feel free to talk about the law, then when I

    9     get to talking about the law, this Government prosecutor, he

   10     objects and you rule in his favor.           That's bias and that's

   11     prejudice.    That's clear as day.         It's been biased and

   12     prejudiced ever since April the 9th, 2019.

   13                I'm not a convicted felon.          I was a truck driver for

   14     the last ten years.      Like I say, the definition of felon is

   15     one who has committed a crime and has not yet finished serving

   16     time for that sentence.        I been discharged.        I got discharge

   17     papers right here.      I'm not a felon.        I got the right to speak

   18     that.

   19                THE COURT:    All right.      Anything else?

   20                DEFENDANT MORGAN:       No, your Honor.       Thanks a lot.

   21                THE COURT:    Thank you.

   22                Any further argument from the Government?

   23                MR. VAN WERT:     Very briefly, your Honor.

   24                THE COURT:    All right.

   25                MR. VAN WERT:     Ladies and gentlemen, again, the law



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.744 Filed 06/26/20 Page 81 of 94
                             Jury Trial - Volume 2 - November 6, 2019                81


    1     is what Judge Lawson gives you.          It's not what I want it to

    2     be.     It's definitely not what Mr. Morgan wants it to be.             It's

    3     what Judge Lawson tells you it is.           That's what you apply in

    4     this case to the facts of this case.

    5                The four elements to the one crime, that's what

    6     matters in this case.       The evidence establishes that every one

    7     of those elements was met beyond a reasonable doubt.

    8                If you apply the correct law, you apply the evidence,

    9     the testimony, the exhibits, what they have shown, the

   10     Defendant is guilty, your Honor.

   11                Ladies and gentlemen, thank you.

   12                THE COURT:    Thank you, Mr. Van Wert.

   13                Let me finish now, ladies and gentlemen, by

   14     explaining some things about your deliberations in the jury

   15     room and your possible verdicts.

   16                The first thing that you should do in the jury room

   17     is choose someone to be your foreperson.             That person will

   18     help guide your discussions and will speak for you here in

   19     court.

   20                Once you start deliberating, do not talk to the jury

   21     officer or to me or to anyone else except each other about the

   22     case.     If you have any questions or messages you must write

   23     them down on a piece of paper, sign them, and then give them

   24     to the jury officer.       The officer will give them to me and I

   25     will respond as soon as I can.          I may have to talk to the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.745 Filed 06/26/20 Page 82 of 94
                             Jury Trial - Volume 2 - November 6, 2019                    82


    1     lawyers and Mr. Morgan about what you have asked and so it

    2     may take some time to get back to you.               Any questions or

    3     messages normally should be sent to me through your foreperson

    4     in writing.

    5                I will send the exhibits into the jury room except

    6     for the firearm.      If you want to see that exhibit that was

    7     admitted in evidence, you may send me a message and that

    8     exhibit will be provided for you.           You do not need to send a

    9     note requesting the other exhibits.

   10                One more thing about messages.            Do not ever write

   11     down or tell anyone how you stand on your votes.                 For example,

   12     do not write down or tell anyone that you are split six-to-six

   13     or eight-to-four or whatever your vote happens to be.                 That

   14     should stay secret unless -- until you are finished.

   15                Remember that you must make your decision based only

   16     on the evidence that you saw and heard here in court.                 Do not

   17     try to gather any information about the case on your own

   18     while you are deliberating.         For example, do not conduct any

   19     experiments inside or outside of the jury room.                 Do not bring

   20     in any books like a dictionary or anything else with you

   21     that -- to help you with your deliberations.                  Do not conduct

   22     any independent research, reading, or investigation about the

   23     case.    Do not consult or visit the internet.                And do not visit

   24     any of the places that were mentioned during the trial.

   25                During your deliberations you must not communicate



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.746 Filed 06/26/20 Page 83 of 94
                             Jury Trial - Volume 2 - November 6, 2019             83


    1     with or provide any information to anyone by any means about

    2     this case.    You may not use any electronic devices or media,

    3     such as a telephone, cellphone, Smartphone, iPhone,

    4     Blackberry -- if anybody has a Blackberry I'd like to know

    5     about it -- or a computer, the internet, or any internet

    6     service or any text or instant messaging service, or any

    7     internet chat room, blog, website, such as Facebook, LinkedIn,

    8     YouTube, Snapchat, or Twitter, to communicate to anyone any

    9     information about this case or to conduct any research about

   10     the case until I accept your verdict.            Make your decision

   11     based only on the evidence that you saw and heard in court.

   12                Some of you have taken notes during this trial.

   13     Whether or not you took notes, you should not be influenced

   14     by the notes of another juror, but you should rely on your

   15     own memory of what was said.         Notes are only an aid to

   16     recollection and are not entitled to any greater weight than

   17     the actual recollection or impression of each juror as to what

   18     the evidence actually is.

   19                Your verdict, whether it is guilty or not guilty,

   20     must be unanimous.      To find the Defendant guilty of the charge

   21     in the indictment every one of you must agree that the

   22     Government has overcome the presumption of innocence with

   23     evidence that proves the Defendant's guilt beyond a reasonable

   24     doubt.

   25                To find him not guilty every one of you must agree



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.747 Filed 06/26/20 Page 84 of 94
                             Jury Trial - Volume 2 - November 6, 2019               84


    1     that the Government has failed to convince you beyond a

    2     reasonable doubt.      Either way, guilty or not guilty, your

    3     verdict must be unanimous.

    4                Now that the evidence is in and the arguments are

    5     completed you are free to talk about the case in the jury

    6     room.    In fact, it is your duty to talk with each other about

    7     the evidence and to make every reasonable effort you can to

    8     reach unanimous agreement.

    9                Talk with each other.        Listen carefully and

   10     respectfully to each other's views and keep an open mind as

   11     you listen to what your fellow jurors have to say.             Try your

   12     best to work out your differences.

   13                Do not hesitate to change your mind if you are

   14     convinced that the other jurors are right and your original

   15     position was wrong.      But do not ever change your mind just

   16     because other jurors see things differently or just to get the

   17     case over with.     In the end your vote must be exactly that,

   18     your own vote.     It is important for you to reach unanimous

   19     agreement, but only if you can do so honestly and in good

   20     conscience.

   21                No one will be allowed to hear your discussions in

   22     the jury room and no record will be made of what you say, so

   23     you should all feel free to speak your minds.

   24                Listen carefully to what the other jurors have to say

   25     and then decide for yourself if the Government has proved the



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.748 Filed 06/26/20 Page 85 of 94
                             Jury Trial - Volume 2 - November 6, 2019             85


    1     Defendant guilty beyond a reasonable doubt.

    2                If you decide that the Government has proved the

    3     Defendant guilty then it will be my job to decide what

    4     the appropriate punishment should be.            Deciding what the

    5     punishment should be is my job and not yours and it would

    6     violate your oaths as jurors to even consider the possible

    7     punishment in deciding your verdict.            Your job is to look

    8     at the evidence and decide if the Government has proved the

    9     Defendant guilty beyond a reasonable doubt.

   10                I have prepared a verdict form for you to use to

   11     record your verdict in this case.           Now, the verdict form is

   12     very simple.     It has the name of the case and the case number

   13     and it has basically two options.

   14                It says:    "As to the charge in the indictment we the

   15     jury, by unanimous verdict, find the Defendant Gemar Morgan,"

   16     and then there is a line that says "not guilty" and then there

   17     is another line that says "guilty of possessing a firearm

   18     after having been convicted of a felony."

   19                If you reach unanimous agreement on one or the other,

   20     check the appropriate box.         Your foreperson should sign the

   21     verdict form, fill in the date, and then prepare a note that

   22     says that the jury has reached unanimous agreement and then

   23     notify the jury officer by activating the buzzer in the jury

   24     room.

   25                Your verdict will be received in open court and we



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.749 Filed 06/26/20 Page 86 of 94
                             Jury Trial - Volume 2 - November 6, 2019                     86


    1     will bring you back into the courtroom to announce the verdict

    2     once you have reached a final decision.

    3                Remember that the Defendant is only on trial for the

    4     particular crime charged in the indictment.              Your job is

    5     limited to deciding if the Government has proved this crime

    6     charged beyond a reasonable doubt.

    7                Now, let me finish up by repeating something I said

    8     to you earlier:     Nothing that I have said or done during this

    9     trial was meant to influence your decision in any way.                    You

   10     decide for yourselves if the Government has proved the

   11     Defendant guilty beyond a reasonable doubt.

   12                Now, that concludes my instructions.               Right now

   13     we will identify the foreperson -- I'm sorry -- identify the

   14     alternate juror.      There are 13 you; only 12 will deliberate.

   15     Once the alternate has been identified, I will ask the

   16     alternate to remove his or her items from the jury room and

   17     come into chambers to -- and I'll explain what your duties

   18     are.

   19                The alternate is still under the instructions not to

   20     look things up, discuss the case or try to find anything out

   21     on your own until after the jury has returned a verdict in

   22     this case, because if deliberations continue and someone

   23     becomes incapacitated or can't continue with the deliberations

   24     the alternate will rejoin the jury and start deliberations

   25     anew as a new jury of 12.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.750 Filed 06/26/20 Page 87 of 94
                             Jury Trial - Volume 2 - November 6, 2019                    87


    1                So, Ms. Pinkowski, would you identify the alternate,

    2     please?

    3         (Selection of alternate tendered to the Court.)

    4                THE COURT:    Juror Number 12, Wendy Harris, you are

    5     the -- Wendy Harris, you are the alternate juror.                 So as soon

    6     as all of you retire would you just grab your things and come

    7     into chambers?     Very well.

    8                When you go into the jury room hold off on beginning

    9     deliberations until I send the verdict form in and the

   10     exhibits and that will be your cue to start talking about the

   11     case.

   12                In the meantime, choose your foreperson, who will be

   13     the individual who will send notes out and speak for you in

   14     court.

   15                Would you swear the jury officer, please?

   16         (Jury officer sworn at 3:21 p.m.)

   17                THE COURT:    Would you escort the jury out, please?

   18                THE CLERK:    Absolutely.       All rise for the jury.

   19         (Jury left courtroom at 3:21 p.m.)

   20                THE COURT:    Does the Government have any objection to

   21     the jury instructions as given?

   22                MR. VAN WERT:     No, your Honor.         Thank you.

   23                THE COURT:    Mr. Morgan, other than the objections you

   24     made to the jury instructions earlier in the day, do you have

   25     any further objections to the jury instructions?



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.751 Filed 06/26/20 Page 88 of 94
                             Jury Trial - Volume 2 - November 6, 2019              88


    1                DEFENDANT MORGAN:       I already stated the objections

    2     that I already had.

    3                THE COURT:    All right.      Thank you.

    4                Does the Government have its exhibits ready in a

    5     binder for the jury?

    6                MR. VAN WERT:       We do, your Honor.

    7                THE COURT:    Did you take out the ones that were not

    8     offered?

    9                MS. ISON:    Yes, I did.

   10                MR. VAN WERT:       We will check.

   11                THE COURT:    There should be just 1, 3, 5, and 6;

   12     right?

   13                MS. ISON:    Yes.

   14                MR. VAN WERT:       Yes, your Honor.       It is ready.

   15                MS. RABEN:    Yes.

   16                THE COURT:    All right.      If you will hand those up to

   17     the marshal, please?

   18                Can we have the exhibits, please?

   19                MS. ISON:    Yes.     She is just checking off that they

   20     were admitted on the revised exhibit list.

   21                THE COURT:    All right.      If there is nothing further,

   22     this matter will stand in recess.

   23                We do have some other matters.            Would you give us

   24     some room on the table, please?

   25         (Recess taken from 3:25 p.m. to 4:33 p.m.)



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.752 Filed 06/26/20 Page 89 of 94
                             Jury Trial - Volume 2 - November 6, 2019                89


    1                THE COURT:    The record should reflect that the

    2     parties and attorneys are present.           The jury is not present.

    3     I have a note from the jury that the jury has reached

    4     unanimous verdict.

    5                Is the Government ready for the verdict?

    6                MR. VAN WERT:     Yes, your Honor.        Your Honor, we are.

    7                THE COURT:    Mr. Morgan, are you ready for the

    8     verdict?

    9                DEFENDANT MORGAN:       One second.

   10         (Discussion held off the record at 4:34 p.m.)

   11                DEFENDANT MORGAN:       Yes.    Yes, your Honor.

   12                THE COURT:    Very well.       Would you bring in the jury,

   13     please?

   14                THE CLERK:    All rise for the jury.

   15         (Jury entered courtroom at 4:35 p.m.)

   16                THE COURT:    You may be seated.

   17                Members of the jury, I have a note from your

   18     foreperson indicating that you have reached a unanimous

   19     decision.

   20                Will the foreperson please stand?

   21                Mr. Gumpalli, has the jury reached a unanimous

   22     verdict?

   23                JURY FOREPERSON:      Yes, your Honor.

   24                THE COURT:    Have you completed the verdict form?

   25                JURY FOREPERSON:      Yes, we have.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.753 Filed 06/26/20 Page 90 of 94
                             Jury Trial - Volume 2 - November 6, 2019             90


    1                THE COURT:    Did you sign and date it?

    2                JURY FOREPERSON:      Yes, I have.

    3                THE COURT:    Very well.      Would you hand the verdict

    4     form to the clerk, please?         And you may be seated.

    5         (Verdict tendered to the clerk.)

    6                THE COURT:    Members of the jury, we're going to

    7     publish the verdict in open court.           That means we will read

    8     it into the record.      Please listen carefully because when --

    9     after the verdict has been published I'm going to poll you by

   10     asking each of you if it was your individual verdict, in order

   11     to ensure unanimity for the record.

   12                Would you publish the verdict, please?

   13                THE CLERK:    As to the charge in the indictment, we

   14     the jury, by unanimous verdict, find the Defendant Gemar

   15     Morgan guilty of possessing a firearm after having been

   16     convicted of a felony.

   17                THE COURT:    Thank you.

   18                Juror Number 1, Foreperson, Narasimha-Vineet

   19     Gumpalli, was that and is that your verdict?

   20                JUROR NUMBER ONE:       Yes, sir.

   21                THE COURT:    Juror Number 2, Christin Hitsman, was

   22     that and is that your verdict?

   23                JUROR NUMBER 2:      Yes.

   24                THE COURT:    Juror Number 3, Jody Thompson, was that

   25     and is that your verdict?



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.754 Filed 06/26/20 Page 91 of 94
                             Jury Trial - Volume 2 - November 6, 2019             91


    1                JUROR NUMBER 3:      Yes, your Honor.

    2                THE COURT:    Juror Number 4, Jennifer Nash, was that

    3     and is that your verdict?

    4                JUROR NUMBER 4:      Yes, your Honor.

    5                THE COURT:    Juror Number 5, Michele Larue, was that

    6     and is that your verdict?

    7                JUROR NUMBER 5:      Yes, your Honor.

    8                THE COURT:    Juror Number 6, Kenneth Dillaha, was that

    9     and is -- Dillaha?      Tell me.

   10                JUROR NUMBER 6:      Yes, your Honor.        Dillaha.

   11                THE COURT:    Dillaha.       Thank you.

   12                Was that and is that your verdict?

   13                JUROR NUMBER 6:      Yes, your Honor.

   14                THE COURT:    Juror Number 7, Gregory Allen, was that

   15     and is that your verdict?

   16                JUROR NUMBER 7:      Yes, it was.

   17                THE COURT:    Juror Number 8, Lisa Sikorski, was that

   18     and is that your verdict?

   19                JUROR NUMBER 8:      Yes.

   20                THE COURT:    Juror Number 9, Todd Ridley, was that and

   21     is that your verdict?

   22                JUROR NUMBER 9:      Yes.

   23                THE COURT:    Juror Number 10, Courtney Pulver, was

   24     that and is that your verdict?

   25                JUROR NUMBER 10:      Yes.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.755 Filed 06/26/20 Page 92 of 94
                             Jury Trial - Volume 2 - November 6, 2019             92


    1                THE COURT:    Juror Number 11, Cristina Porea, was that

    2     and is that your verdict?

    3                JUROR NUMBER 11:      Yes, sir.

    4                THE COURT:    And Juror Number 13, Chad Morgan, was

    5     that and is that your verdict?

    6                JUROR NUMBER 13:      Yes, sir.

    7                THE COURT:    Very well.      The verdict indicates that

    8     the jury was unanimous.        I'll instruct the clerk to file and

    9     record the verdict.

   10                Members of the jury, you are discharged from any

   11     further obligation on your jury summons.             I'm going to ask you

   12     to retire to the jury room and wait for me there for a few

   13     moments and I'll have some conversation to have with you.

   14                Would you escort the jury out?

   15                THE CLERK:    All rise for the jury.

   16         (Jury left courtroom at 4:38 p.m.)

   17                THE COURT:    You may be seated.

   18         (Discussion held off the record at 4:39 p.m.)

   19                THE COURT:    Mr. Morgan, the jury has found you guilty

   20     of the crime charged in the indictment.              The next thing

   21     that will occur is the Probation Department will conduct a

   22     presentence investigation.         A presentence investigation report

   23     will be prepared.

   24                As part of the investigation the Probation Office

   25     will gather information from a variety of sources, including



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.756 Filed 06/26/20 Page 93 of 94
                             Jury Trial - Volume 2 - November 6, 2019                 93


    1     from you.     Ms. Raben will be present at the interview of you

    2     if you wish to have her there.

    3                You will have a limited period of time to file

    4     objections to the presentence report if you wish to do that.

    5     If the objections are not resolved with the probation officer,

    6     I'll rule on them at the sentence hearing.

    7                The sentence will take place on February 13 at 2:00

    8     in the afternoon.

    9                Ms. Raben, I'm going to ask you to notify the

   10     Probation Department tomorrow morning of the results of the

   11     trial and the sentencing date and schedule an interview of

   12     Mr. Morgan, if you please.

   13                MS. RABEN:    Yes, sir.

   14                THE COURT:    Is there anything further from the

   15     Government this afternoon?

   16                MR. VAN WERT:     No, your Honor.         Thank you.

   17                THE COURT:    Anything further from you, Mr. Morgan,

   18     for today?

   19                DEFENDANT MORGAN:       Oh, the appeal process, do I get

   20     appeal papers?

   21                THE COURT:    Well, not yet.        That doesn't happen until

   22     sentencing.     You may appeal a final judgment, and the judgment

   23     is the judgment of conviction and sentence.              And so when that

   24     happens on February 13, you will have 14 days after that day

   25     to file a notice of appeal.



                                     USA v Morgan - 18-13683
Case 2:19-cr-20259-DML-DRG ECF No. 119, PageID.757 Filed 06/26/20 Page 94 of 94
                             Jury Trial - Volume 2 - November 6, 2019             94


    1                DEFENDANT MORGAN:       And would that be with the

    2     District Court?

    3                THE COURT:    You file the notice of appeal with the

    4     District Court Clerk, but the appeal will be to the Circuit

    5     Court.

    6                DEFENDANT MORGAN:       Okay.

    7                THE COURT:    All right?

    8                DEFENDANT MORGAN:       Thanks.

    9                THE COURT:    Any further questions, Mr. Morgan?

   10                DEFENDANT MORGAN:       No, your Honor.

   11                THE COURT:    All right.       Is there anything further,

   12     then?

   13                Hearing nothing, you may recess court.

   14                THE CLERK:    All rise.        Court is now in recess.

   15                     (Proceedings adjourned at 4:41 p.m.)

   16                                   *       *       *

   17

   18                         CERTIFICATE OF COURT REPORTER

   19

   20                I certify that the foregoing is a correct transcript

   21       from the record of proceedings in the above-entitled matter.

   22

   23                 s/ Rene L. Twedt                          June 26, 2020
          RENE L. TWEDT, CSR-2907, RDR, CRR, CRC                Date
   24         Federal Official Court Reporter

   25



                                     USA v Morgan - 18-13683
